Exhibit 10.1

 

EXECUTION COPY

 

 

 

MEMBERSHIP UNIT PURCHASE AGREEMENT

 

by and among

 

ZG ACQUISITION INC.,

 

MDC PARTNERS INC.,

 

ZYMAN GROUP, LLC,

 

ZYMAN COMPANY, INC.,

 

SERGIO ZYMAN (only with respect to Section 7.3)

 

and

 

MANAGEMENT SELLERS SIGNATORY HERETO

 

 

 

Dated April 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I PRE-CLOSING TRANSACTIONS

 

 

 

 

 

 

Section 1.1

Bonuses

 

 

 

 

 

ARTICLE II SALE OF THE PURCHASED UNITS; PURCHASE PRICE AND CLOSING

 

 

 

 

 

 

Section 2.1

Sale of the Purchased Units

 

 

Section 2.2

Purchase Price

 

 

Section 2.3

Payment of the Purchase Price

 

 

Section 2.4

Closing

 

 

 

 

 

ARTICLE III REPRESENTATIONS OF THE COMPANY AND THE SELLERS

 

 

 

 

 

 

Section 3.1

Execution and Validity of Agreements; Zyman; Restrictive Documents

 

 

Section 3.2

Representation by Zyman re: Investment in MDC Stock

 

 

Section 3.3

Execution and Validity; Existence and Good Standing

 

 

Section 3.4

Capital Stock; Equity Ownership; No Options or Restrictions; Subsidiaries and
Investments

 

 

Section 3.5

Financial Statements; Internal Controls; No Material Changes

 

 

Section 3.6

Books and Records

 

 

Section 3.7

Title to Properties; Encumbrances; No Prior Activities by Merger Sub

 

 

Section 3.8

Real Property

 

 

Section 3.9

Contracts

 

 

Section 3.10

Non-Contravention; Approvals and Consents

 

 

Section 3.11

Litigation

 

 

Section 3.12

Taxes

 

 

Section 3.13

Liabilities

 

 

Section 3.14

Insurance

 

 

Section 3.15

Intellectual Properties

 

 

Section 3.16

Compliance with Laws; Permits

 

 

Section 3.17

Client Relations

 

 

Section 3.18

Accounts Receivable; Work-in-Process; Accounts Payable

 

 

Section 3.19

Employment Relations

 

 

Section 3.20

Employee Benefit Matters

 

 

Section 3.21

Interests in Customers, Suppliers, Etc.

 

 

Section 3.22

Bank Accounts and Powers of Attorney

 

 

Section 3.23

Compensation of Employees

 

 

Section 3.24 [a05-6093_1ex10d1.htm#Section3_24_114128]

No Changes Since the Balance Sheet Date
[a05-6093_1ex10d1.htm#Section3_24_114128]

 

 

Section 3.25 [a05-6093_1ex10d1.htm#Section3_25_114132]

Corporate Controls [a05-6093_1ex10d1.htm#Section3_25_114132]

 

 

Section 3.26 [a05-6093_1ex10d1.htm#Section3_26_114135]

Brokers [a05-6093_1ex10d1.htm#Section3_26_114135]

 

 

Section 3.27 [a05-6093_1ex10d1.htm#Section3_27_114137]

Copies of Documents [a05-6093_1ex10d1.htm#Section3_27_114137]

 

 

Section 3.28 [a05-6093_1ex10d1.htm#Section3_28_114138]

Entire Business [a05-6093_1ex10d1.htm#Section3_28_114138]

 

 

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS OF THE PURCHASER AND MDC PARTNERS
[a05-6093_1ex10d1.htm#Articleiv_114141]

 

 

 

 

 

 

Section 4.1 [a05-6093_1ex10d1.htm#Section4_1_114144]

Existence and Good Standing [a05-6093_1ex10d1.htm#Section4_1_114144]

 

 

Section 4.2 [a05-6093_1ex10d1.htm#Section4_2_114148]

Execution and Validity of Agreement [a05-6093_1ex10d1.htm#Section4_2_114148]

 

 

Section 4.3 [a05-6093_1ex10d1.htm#Section4_3_114149]

Litigation; Solvency [a05-6093_1ex10d1.htm#Section4_3_114149]

 

 

Section 4.4 [a05-6093_1ex10d1.htm#Section4_4_114151]

Non-Contravention; Approvals and Consents
[a05-6093_1ex10d1.htm#Section4_4_114151]

 

 

Section 4.5 [a05-6093_1ex10d1.htm#Section4_5_114153]

Brokers [a05-6093_1ex10d1.htm#Section4_5_114153]

 

 

Section 4.6 [a05-6093_1ex10d1.htm#Section4_6_114155]

MDC Stock [a05-6093_1ex10d1.htm#Section4_6_114155]

 

 

Section 4.7 [a05-6093_1ex10d1.htm#Section4_7_114158]

MDC Filings [a05-6093_1ex10d1.htm#Section4_7_114158]

 

 

Section 4.8 [a05-6093_1ex10d1.htm#Section4_8_114202]

Representations re: Investment in the Units
[a05-6093_1ex10d1.htm#Section4_8_114202]

 

 

 

 

 

ARTICLE V COVENANTS OF THE PARTIES [a05-6093_1ex10d1.htm#Articlev_114207]

 

 

 

 

 

 

Section 5.1 [a05-6093_1ex10d1.htm#Section5_1_114209]

Conduct of the Business [a05-6093_1ex10d1.htm#Section5_1_114209]

 

 

Section 5.2 [a05-6093_1ex10d1.htm#Section5_2_114212]

Access to Books and Records [a05-6093_1ex10d1.htm#Section5_2_114212]

 

 

Section 5.3 [a05-6093_1ex10d1.htm#Section5_3_114215]

Regulatory Filings [a05-6093_1ex10d1.htm#Section5_3_114215]

 

 

Section 5.4 [a05-6093_1ex10d1.htm#Section5_4_114231]

Conditions [a05-6093_1ex10d1.htm#Section5_4_114231]

 

 

Section 5.5 [a05-6093_1ex10d1.htm#Section5_5_114233]

Transfers [a05-6093_1ex10d1.htm#Section5_5_114233]

 

 

Section 5.6 [a05-6093_1ex10d1.htm#Section5_6_114234]

Notification [a05-6093_1ex10d1.htm#Section5_6_114234]

 

 

Section 5.7 [a05-6093_1ex10d1.htm#Section5_7_114241]

Consents and Approvals [a05-6093_1ex10d1.htm#Section5_7_114241]

 

 

Section 5.8 [a05-6093_1ex10d1.htm#Section5_8_114244]

Further Assurances [a05-6093_1ex10d1.htm#Section5_8_114244]

 

 

Section 5.9 [a05-6093_1ex10d1.htm#Section5_9_114246]

Intellectual Property Assignment [a05-6093_1ex10d1.htm#Section5_9_114246]

 

 

Section 5.10 [a05-6093_1ex10d1.htm#Section5_10_114248]

LLC Agreement [a05-6093_1ex10d1.htm#Section5_10_114248]

 

 

Section 5.11 [a05-6093_1ex10d1.htm#Section5_11_114251]

Accrued Distributions [a05-6093_1ex10d1.htm#Section5_11_114251]

 

 

 

 

 

ARTICLE VI CONDITIONS TO CLOSING [a05-6093_1ex10d1.htm#Articlevi_114904]

 

 

 

 

 

 

Section 6.1 [a05-6093_1ex10d1.htm#Section6_1_114253]

Conditions to Closing of the Parties [a05-6093_1ex10d1.htm#Section6_1_114253]

 

 

Section 6.2 [a05-6093_1ex10d1.htm#Section6_2_114255]

Conditions to Purchasers’ Obligations [a05-6093_1ex10d1.htm#Section6_2_114255]

 

 

Section 6.3 [a05-6093_1ex10d1.htm#Section6_3_114257]

Conditions to the Sellers’ Obligations [a05-6093_1ex10d1.htm#Section6_3_114257]

 

 

 

 

 

ARTICLE VII OTHER AGREEMENTS [a05-6093_1ex10d1.htm#Articlevii_114304]

 

 

 

 

 

 

Section 7.1 [a05-6093_1ex10d1.htm#Section7_1_114302]

MDC Financing [a05-6093_1ex10d1.htm#Section7_1_114302]

 

 

Section 7.2 [a05-6093_1ex10d1.htm#Section7_2_114306]

Tax Matters [a05-6093_1ex10d1.htm#Section7_2_114306]

 

 

Section 7.3 [a05-6093_1ex10d1.htm#Section7_3_114309]

Zyman Activities [a05-6093_1ex10d1.htm#Section7_3_114309]

 

 

 

 

 

ARTICLE VIII SURVIVAL; INDEMNITY [a05-6093_1ex10d1.htm#Articleviii_114311]

 

 

 

 

 

 

Section 8.1 [a05-6093_1ex10d1.htm#Section8_1_114313]

Survival [a05-6093_1ex10d1.htm#Section8_1_114313]

 

 

Section 8.2 [a05-6093_1ex10d1.htm#Section8_2_114316]

Obligation of the Sellers to Indemnify [a05-6093_1ex10d1.htm#Section8_2_114316]

 

 

Section 8.3 [a05-6093_1ex10d1.htm#Section8_3_114318]

Obligation of the Purchaser and MDC Partners to Indemnify
[a05-6093_1ex10d1.htm#Section8_3_114318]

 

 

Section 8.4 [a05-6093_1ex10d1.htm#Section8_4_114320]

Indemnification Procedures [a05-6093_1ex10d1.htm#Section8_4_114320]

 

 

Section 8.5 [a05-6093_1ex10d1.htm#Section8_5_114323]

Right of Offset [a05-6093_1ex10d1.htm#Section8_5_114323]

 

 

Section 8.6 [a05-6093_1ex10d1.htm#Section8_6_114325]

Limitations On and Other Matters Regarding Indemnification
[a05-6093_1ex10d1.htm#Section8_6_114325]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX MISCELLANEOUS [a05-6093_1ex10d1.htm#Articleix_114328]

 

 

 

 

 

 

Section 9.1 [a05-6093_1ex10d1.htm#Section9_1_114327]

Termination [a05-6093_1ex10d1.htm#Section9_1_114327]

 

 

Section 9.2 [a05-6093_1ex10d1.htm#Section9_2_114331]

Expenses [a05-6093_1ex10d1.htm#Section9_2_114331]

 

 

Section 9.3 [a05-6093_1ex10d1.htm#Section9_3_114332]

Governing Law [a05-6093_1ex10d1.htm#Section9_3_114332]

 

 

Section 9.4 [a05-6093_1ex10d1.htm#Section9_4_114334]

“Person” Defined [a05-6093_1ex10d1.htm#Section9_4_114334]

 

 

Section 9.5 [a05-6093_1ex10d1.htm#Section9_5_114336]

“Knowledge” Defined [a05-6093_1ex10d1.htm#Section9_5_114336]

 

 

Section 9.6 [a05-6093_1ex10d1.htm#Section9_6_114338]

“Affiliate” Defined [a05-6093_1ex10d1.htm#Section9_6_114338]

 

 

Section 9.7 [a05-6093_1ex10d1.htm#Section9_7_114340]

Captions [a05-6093_1ex10d1.htm#Section9_7_114340]

 

 

Section 9.8 [a05-6093_1ex10d1.htm#Section9_8_114341]

Publicity [a05-6093_1ex10d1.htm#Section9_8_114341]

 

 

Section 9.9 [a05-6093_1ex10d1.htm#Section9_9_114343]

Zyman Authority [a05-6093_1ex10d1.htm#Section9_9_114343]

 

 

Section 9.10 [a05-6093_1ex10d1.htm#Section9_10_114345]

Notices [a05-6093_1ex10d1.htm#Section9_10_114345]

 

 

Section 9.11 [a05-6093_1ex10d1.htm#Section9_11_114348]

Parties in Interest [a05-6093_1ex10d1.htm#Section9_11_114348]

 

 

Section 9.12 [a05-6093_1ex10d1.htm#Section9_12_114350]

Severability [a05-6093_1ex10d1.htm#Section9_12_114350]

 

 

Section 9.13 [a05-6093_1ex10d1.htm#Section9_13_114352]

Counterparts [a05-6093_1ex10d1.htm#Section9_13_114352]

 

 

Section 9.14 [a05-6093_1ex10d1.htm#Section9_14_114355]

Entire Agreement [a05-6093_1ex10d1.htm#Section9_14_114355]

 

 

Section 9.15 [a05-6093_1ex10d1.htm#Section9_15_114359]

Amendments [a05-6093_1ex10d1.htm#Section9_15_114359]

 

 

Section 9.16 [a05-6093_1ex10d1.htm#Section9_16_114401]

Third Party Beneficiaries [a05-6093_1ex10d1.htm#Section9_16_114401]

 

 

Section 9.17 [a05-6093_1ex10d1.htm#Section9_17_114404]

Use of Terms [a05-6093_1ex10d1.htm#Section9_17_114404]

 

 

Section 9.18 [a05-6093_1ex10d1.htm#Section9_18_114405]

“Liens” Defined [a05-6093_1ex10d1.htm#Section9_18_114405]

 

 

Section 9.19 [a05-6093_1ex10d1.htm#Section9_19_114407]

No Strict Construction [a05-6093_1ex10d1.htm#Section9_19_114407]

 

 

iii

--------------------------------------------------------------------------------


 

MEMBERSHIP UNIT PURCHASE AGREEMENT

 

MEMBERSHIP UNIT PURCHASE AGREEMENT (this “Agreement”) dated April 1, 2005, by
and among ZG ACQUISITION INC., a Delaware corporation (the “Purchaser”), MDC
PARTNERS INC., a corporation organized under the federal laws of Canada (“MDC
Partners”), Sergio Zyman (with respect to Section 7.3.), ZYMAN GROUP, LLC, a
Delaware limited liability company (together with any predecessor company,
including Zyman Group, LLC, a Nevada limited liability company (“Nevada LLC”),
and including, for purposes of Article III (other than Sections 3.1-3.4, 3.6 and
3.7.2), its subsidiaries, the “Company”), ZYMAN COMPANY, INC., a Delaware
corporation (“Zyman”), and the other unitholders of the Company listed on the
signature page hereto (collectively, the “Management Sellers”; together with
Zyman, the “Sellers” and each individually, a “Seller”).

 

W I T N E S S E T H :

 

WHEREAS, as of the date hereof, Zyman and the Management Sellers own
approximately 98% of the outstanding units of membership interests of the
Company (the “Units”);

 

WHEREAS, the Purchaser shall acquire on the terms and conditions set forth
below, up to 63% of the Units owned by each Seller, subject to Section 2.1
below;

 

WHEREAS, the Purchaser and the Sellers shall become parties to a limited
liability company agreement relating to the Company (the “LLC Agreement”); and

 

WHEREAS, the boards of directors or managers, as applicable, of the Purchaser,
the Company and Zyman have approved, and each of the Management Sellers has
approved, the transactions contemplated in this Agreement upon the terms and
subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

 

ARTICLE I

PRE-CLOSING TRANSACTIONS

 

Section 1.1                                   Bonuses.  The Sellers shall take
all action necessary to cause the Company to establish a bonus plan for
employees of the Company following Closing, which plan shall be substantially in
the form set forth on Exhibit 1.1 and otherwise be satisfactory to the Purchaser
(the “Bonus Plan”).  Any bonus payments made pursuant to the Bonus Plan are
referred to in this Agreement as “Management Bonus Payments”.

 

--------------------------------------------------------------------------------


 

ARTICLE II

SALE OF THE PURCHASED UNITS; PURCHASE PRICE AND CLOSING

 

Section 2.1                                   Sale of the Purchased Units. 
Subject to the terms and conditions herein stated, each Seller agrees to sell,
assign, transfer and deliver to the Purchaser on the Closing Date (as defined in
Section 2.3), and the Purchaser agrees to purchase from each such Seller on the
Closing Date, the number of Class B Units of the Company (the “Class B Units”)
set forth opposite such Seller’s name on Schedule 2.1 hereto which units,
pursuant to the terms of the operating agreement of the Company shall
automatically be converted into Class A Units of the Company (the “Class A
Units” and together with the Class B Units, the “Units”).  To the extent that
31,500,000 exceeds the number of Units specified on Schedule 2.1 as of Closing
for all Sellers, then, at the Purchaser’s election, on the Closing Date Zyman
will sell a number of additional Units to Purchaser up to the amount of such
excess.  The actual number of Units purchased and sold pursuant to the foregoing
provisions of this Section 2.1 are referred to herein as the “Purchased Units”. 
The Purchased Units sold by the Management Sellers pursuant to this Section 2.1
are referred to herein as the “Management Purchased Units” and the Purchased
Units sold by Zyman pursuant to this Section 2.1 are referred to herein as the
“Zyman Purchased Units”.

 

Section 2.2                                   Purchase Price.  In full
consideration for the purchase by the Purchaser of the Purchased Units, the
purchase price for the Purchased Units shall be equal to the product of the
number of Purchased Units and $2.07143 per Unit, subject to the required
additional payment pursuant to Section 2.2.1 and subject to adjustment pursuant
to Section 2.2.1(i) (the “Purchase Price”), which Purchase Price shall be paid
as follows:

 

2.2.1                        Payments.

 

(I)                                     CASH PAYMENTS.  AT THE CLOSING, THE
PURCHASER SHALL PAY (X) TO ZYMAN THE DIFFERENCE BETWEEN (A) THE PRODUCT OF THE
NUMBER OF ZYMAN PURCHASED UNITS AND $1.70003 PER UNIT MINUS (B) THE PRODUCT OF
(1) THE SUM OF (A) THE AMOUNT, IF ANY, BY WHICH THE TOTAL UNPAID PRINCIPAL
BALANCE REFLECTED IN THE REVOLVING CREDIT PAYOFF AMOUNT (AS DEFINED BELOW)
EXCEEDS $2,581,424 (SUCH DIFFERENCE, THE “REVOLVING CREDIT DEFICIT AMOUNT”) AND
(B) THE AMOUNT, IF ANY, BY WHICH THE TOTAL UNPAID PRINCIPAL BALANCE UNDER THE
COMPANY’S CREDIT AGREEMENT DATED JUNE 8, 2004 WITH WACHOVIA BANK (AS SUCH
AGREEMENT HAS BEEN AMENDED, SUPPLEMENTED OR MODIFIED, THE “TERM LOAN”) EXCEEDS
$5,942,645 (SUCH DIFFERENCE, THE “TERM LOAN DEFICIT AMOUNT”) AND (2) THE
FRACTION (EXPRESSED AS A PERCENTAGE) IN WHICH THE NUMERATOR IS THE NUMBER OF
ZYMAN PURCHASED UNITS AND THE DENOMINATOR IS THE TOTAL NUMBER OF PURCHASED
UNITS; (Y) TO EACH MANAGEMENT SELLER THE PRODUCT OF (A) THE DIFFERENCE BETWEEN
(1) THE PRODUCT OF THE NUMBER OF MANAGEMENT PURCHASED UNITS AND $1.86429 PER
UNIT MINUS (2) THE PRODUCT OF (A) THE SUM OF THE REVOLVING CREDIT DEFICIT AMOUNT
AND THE TERM LOAN DEFICIT AMOUNT AND (B) A FRACTION (EXPRESSED AS A PERCENTAGE)
IN WHICH THE NUMERATOR IS THE NUMBER OF MANAGEMENT PURCHASED UNITS AND THE
DENOMINATOR IS THE TOTAL NUMBER OF PURCHASED UNITS MULTIPLIED BY (B) THE
FRACTION (EXPRESSED AS A PERCENTAGE) IN WHICH THE NUMERATOR IS THE NUMBER OF
MANAGEMENT PURCHASED UNITS BEING SOLD BY SUCH MANAGEMENT SELLER AND THE
DENOMINATOR IS THE TOTAL NUMBER OF MANAGEMENT PURCHASED UNITS (THE “MANAGEMENT
PERCENTAGE”) AND (Z) TO JPMORGAN CHASE BANK, N.A. (THE “ESCROW AGENT”), ON
BEHALF

 

2

--------------------------------------------------------------------------------


 

OF EACH MANAGEMENT SELLER, AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE NUMBER OF
MANAGEMENT PURCHASED UNITS AND (B) $0.20714 AND (C) THE APPLICABLE MANAGEMENT
PERCENTAGE, WHICH AMOUNT SHALL BE HELD IN ESCROW SUBJECT TO THE TERMS AND
CONDITIONS OF AN ESCROW AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT 2.2.1(II) AND ARTICLE VIII (WHILE HELD IN ESCROW, THE “ESCROW CASH
AMOUNT”).

 

(II)                                  STOCK PAYMENTS. SUBJECT TO SECTION 2.3
BELOW, AT THE CLOSING, THE PURCHASER SHALL DELIVER TO (X) THE ESCROW AGENT ON
BEHALF OF ZYMAN 635,795 CLASS A SHARES (SUBORDINATE VOTING SHARES) OF MDC
PARTNERS (“MDC STOCK”), REGISTERED IN THE NAME OF ZYMAN, TO BE HELD IN ESCROW
SUBJECT TO THE TERMS AND CONDITIONS OF AN ESCROW AGREEMENT IN THE FORM ATTACHED
HERETO AS EXHIBIT 2.2.1(II) AND ARTICLE VIII (WHILE HELD IN ESCROW, THE “ESCROW
SHARE AMOUNT” AND, TOGETHER WITH THE ESCROW CASH AMOUNT, THE “ESCROW AMOUNT”)
AND (Y) ZYMAN 504,180 SHARES OF MDC STOCK, REGISTERED IN THE NAME OF ZYMAN.  THE
STOCK PAYMENTS MADE PURSUANT TO THIS SECTION 2.2.1(II) ARE REFERRED TO HEREIN
COLLECTIVELY AS THE “STOCK PAYMENT”.

 

(III)                               ADDITIONAL PAYMENT. WITHIN FORTY-FIVE DAYS
AFTER THE 2005 DETERMINATION (AS DEFINED BELOW) SHALL HAVE BECOME BINDING ON THE
PARTIES PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 2.2.3, THE PURCHASER
SHALL PAY TO THE SELLERS AN AGGREGATE ADDITIONAL PAYMENT (THE “2005 ADDITIONAL
PAYMENT”) EQUAL TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN $7,820,796 MINUS AN
AMOUNT, IF ANY, EQUAL TO THE GREATER OF (X) THE POSITIVE DIFFERENCE, IF ANY, OF
$35,000,000 LESS THE ADDITIONAL PAYMENT PBT FOR THE COMPANY’S 2005 FISCAL YEAR
AND (Y) THE PRODUCT OF (1) 50% AND (2) THE POSITIVE DIFFERENCE, IF ANY, OF
$75,000,000 LESS THE AMOUNT OF REVENUES FOR THE COMPANY’S 2005 FISCAL YEAR (THE
GREATER OF THE AMOUNTS IN CLAUSES (X) AND (Y), THE “ADDITIONAL PAYMENT SHORTFALL
AMOUNT”); PROVIDED, FURTHER, THAT IN THE EVENT THAT REVENUES FOR THE COMPANY’S
2006 FISCAL YEAR EXCEED $75,000,000 AND ADDITIONAL PAYMENT PBT FOR THE COMPANY’S
2006 FISCAL YEAR EXCEEDS $35,000,000 BUT IS EQUAL TO OR LESS THAN $42,000,000,
WITHIN FORTY-FIVE DAYS AFTER THE 2006 DETERMINATION (AS DEFINED BELOW) SHALL
HAVE BECOME BINDING ON THE PARTIES PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 2.2.3, THE PURCHASER SHALL PAY TO THE SELLERS AN ADDITIONAL AGGREGATE
PAYMENT TOGETHER WITH THE PAYMENT DESCRIBED IN THE FURTHER PROVISO SET FORTH
BELOW (THE “2006 ADDITIONAL PAYMENT” AND, TOGETHER WITH THE 2005 ADDITIONAL
PAYMENT, THE “ADDITIONAL PAYMENT”) EQUAL TO THE PRODUCT OF (X) $4,252,558 AND
(Y) A FRACTION, THE NUMERATOR OF WHICH IS THE DIFFERENCE BETWEEN ACTUAL
ADDITIONAL PAYMENT PBT FOR THE COMPANY’S 2006 FISCAL YEAR AND $35,000,000 AND
THE DENOMINATOR OF WHICH IS $7,000,000; PROVIDED, FURTHER THAT IN THE EVENT THAT
REVENUES FOR THE COMPANY’S 2006 FISCAL YEAR EXCEED $75,000,000 AND ADDITIONAL
PAYMENT PBT FOR THE COMPANY’S 2006 FISCAL YEAR EXCEEDS $42,000,000, THE 2006
ADDITIONAL PAYMENT SHALL EQUAL (A) $4,252,558, PLUS (B) AN AMOUNT EQUAL TO THE
LESSER OF (1) THE DIFFERENCE BETWEEN ADDITIONAL PAYMENT PBT FOR THE COMPANY’S
2006 FISCAL YEAR AND $42,000,000, AND (2) AN AMOUNT EQUAL TO THE ADDITIONAL
PAYMENT SHORTFALL AMOUNT.  THE PURCHASER SHALL PAY TO EACH SELLER AN AMOUNT
EQUAL TO THE PRODUCT OF THE ADDITIONAL PAYMENT AND THE FRACTION IN WHICH THE
NUMERATOR IS THE NUMBER OF PURCHASED UNITS BEING SOLD BY SUCH SELLER AND THE
DENOMINATOR IS THE TOTAL NUMBER OF PURCHASED UNITS (WITH RESPECT TO A SELLER,
SUCH SELLER’S “SELLER PERCENTAGE”).  ALL OF THE ADDITIONAL PAYMENT WHICH IS PAID
TO THE MANAGEMENT SELLERS SHALL BE PAID IN CASH.  AT LEAST EIGHTY PERCENT (80%)
OF ANY APPLICABLE ADDITIONAL PAYMENT PAID TO ZYMAN SHALL BE PAID IN CASH AND THE
REMAINDER OF

 

3

--------------------------------------------------------------------------------


 

THE ADDITIONAL PAYMENT PAID TO ZYMAN SHALL BE PAID IN MDC STOCK HAVING A MARKET
VALUE EQUAL TO THE AMOUNT OF THE REMAINDER OF THE ADDITIONAL PAYMENT PAID TO
ZYMAN (THE PORTION UP TO 20% OF THE ADDITIONAL PAYMENT TO BE MADE IN STOCK BEING
IN THE PURCHASER’S SOLE DISCRETION), IN EACH CASE IN ACCORDANCE WITH
SECTION 2.3.  FOR PURPOSES OF THIS AGREEMENT “MARKET VALUE” SHALL MEAN THE
AVERAGE OF THE CLOSING PRICES PER SHARE OF MDC STOCK IN U.S. DOLLARS REPORTED ON
THE NASDAQ STOCK MARKET FOR THE 20 CONSECUTIVE TRADING DAYS IMMEDIATELY PRIOR TO
THE DATE ON WHICH THE ADDITIONAL PAYMENT IS REQUIRED TO BE PAID.

 

2.2.2                        Article II Defined Terms.

 

(I)                                     THE TERM “CLOSING BALANCE SHEET” MEANS
THE BALANCE SHEET OF THE COMPANY AS OF THE CLOSING DATE TO BE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.

 

(II)                                  THE TERM “ADDITIONAL PAYMENT PBT” SHALL
MEAN THE CONSOLIDATED NET INCOME (LOSS) OF THE COMPANY AND ITS SUBSIDIARIES, FOR
A SPECIFIED CALENDAR YEAR, BUT BEFORE PROVISION FOR ALL FEDERAL, STATE AND LOCAL
INCOME TAXES FOR SUCH PERIOD, DETERMINED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED (“GAAP”);
PROVIDED, THAT THE FOLLOWING AMOUNTS SHALL BE EXCLUDED:

 

(a)                                  any expenses for equity-based compensation
which accrues prior to, on or after Closing and is attributable to transactions
contemplated by this Agreement, including, without limitation, expenses or other
charges related to the acceleration of vesting of any units of Nevada LLC, the
exchange of units of Nevada LLC, cash and promissory notes for Units, the
issuance of units of Nevada LLC or Units, the issuance or exercise of options to
acquire units of Nevada LLC or Units, and the cancellation or exchange of
options to acquire units of Nevada LLC;

 

(b)                                 any expenses incurred prior to or after the
Closing in connection with the negotiation, preparation and execution of this
Agreement and the other documents to be delivered at the Closing hereunder and
the consummation of the transactions contemplated under this Agreement,
including any amortization or depreciation expense attributable to the increase
in the book value of any assets (whether tangible or intangible) of the Company
resulting from the Merger, any amortization or depreciation expense attributable
to the increase in the book value of any assets (whether tangible or intangible)
of the Company resulting from any acquisition of any Purchased Units by
Purchaser pursuant to this Agreement, and interest payable by or for the Company
on indebtedness related to any such acquisition;

 

(c)                                  neither the proceeds from nor any dividends
or refunds with respect to, nor any increases in the cash surrender value of,
any life insurance policy under which the Company, or any subsidiary thereof, is
the named beneficiary or otherwise entitled to recovery, shall be included as
income, nor shall the premiums payable

 

4

--------------------------------------------------------------------------------


 

in a calendar year with respect to any such life insurance policy be considered
as an expense to the extent a death occurs in such calendar year;

 

(d)                                 any intercompany management fees and
overhead allocations charged by MDC Partners or any Affiliate of MDC Partners,
to the Company or any of its subsidiaries;

 

(e)                                  any interest arising from loans to finance
the payment of any of the Purchase Price payments and from any indebtedness
allocated to the Company by MDC Partners as a result of the Purchaser’s
acquisition of Membership Interests (as defined in the LLC Agreement) of the
Company; provided, however, that any interest or fees (other than fees incurred
in connection with terminating the Company Credit Facility) arising under the
Company Credit Facility (as defined in the LLC Agreement) (or any interest or
fees allocable to the Company under the MDC Credit Facility (as defined in the
LLC Agreement), if such facility is used to refinance the Company Credit
Facility) and any working capital loans provided by the Purchaser or MDC
Partners to the Company from time to time shall be included in determining
Additional Payment PBT;

 

(f)                                    any interest charges incurred by the
Company or any subsidiary resulting from any MDC Financing (as defined in the
LLC Agreement); and

 

(g)                                 any bonus paid by the Company to Sergio
Zyman pursuant to the terms of the employment agreement between SZ and the
Company dated as of the date hereof (the “SZ Employment Agreement”).

 

(III)                               THE TERM “REVENUES” SHALL MEAN THE
CONSOLIDATED REVENUES OF THE COMPANY AND ITS SUBSIDIARIES, FOR A SPECIFIED
CALENDAR YEAR, DETERMINED IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.

 

2.2.3                        Accounting Procedures.

 

(I)                                     THE PURCHASER SHALL CAUSE AN INDEPENDENT
ACCOUNTING FIRM CHOSEN BY PURCHASER AND REASONABLY ACCEPTABLE TO ZYMAN (THE
“ACCOUNTANTS”), AS SOON AS PRACTICABLE AFTER THE END OF CALENDAR YEAR 2005, TO
PREPARE IN ACCORDANCE WITH GAAP, A REPORT CONTAINING AUDITED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF THE COMPANY (FOR THE AVOIDANCE OF ALL DOUBT,
INCLUSIVE OF ITS PREDECESSOR) AND ITS SUBSIDIARIES AS OF THE CLOSE OF BUSINESS
ON DECEMBER 31, 2005, AND RELATED AUDITED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME OF THE COMPANY FOR SUCH CALENDAR YEAR, IN EACH CASE
TOGETHER WITH A STATEMENT OF THE ACCOUNTANTS BASED UPON SUCH REPORT WHICH (X)
STATES THAT IT WAS PREPARED IN ACCORDANCE WITH THIS AGREEMENT AND (Y) SETS FORTH
THE CALCULATION OF REVENUES AND ADDITIONAL PAYMENT PBT FOR CALENDAR YEAR 2005,
AND (Z) SETS FORTH ALL ADJUSTMENTS REQUIRED TO BE MADE TO SUCH AUDITED FINANCIAL
STATEMENTS IN ORDER TO MAKE THE CALCULATIONS REQUIRED UNDER THIS SECTION 2.2
(THE “2005 DETERMINATION”).  THE ACCOUNTANTS SHALL DELIVER A COPY OF THE 2005
DETERMINATION TO ZYMAN NOT LATER THAN 120 DAYS AFTER DECEMBER 31, 2005.  THE
COMPANY SHALL PAY THE FEES AND EXPENSES OF THE ACCOUNTANT.

 

5

--------------------------------------------------------------------------------


 

(II)                                  IF ZYMAN DOES NOT AGREE THAT THE 2005
DETERMINATION CORRECTLY STATES THE CALCULATION OF ADDITIONAL PAYMENT PBT AND
REVENUES FOR FISCAL YEAR 2005, ZYMAN SHALL, WITHIN 30 DAYS AFTER THE DELIVERY OF
SUCH 2005 DETERMINATION TO ZYMAN, GIVE WRITTEN NOTICE TO THE PURCHASER OF ANY
EXCEPTIONS THERETO (IN REASONABLE DETAIL DESCRIBING THE NATURE OF THE
DISAGREEMENT ASSERTED).  IF THE PURCHASER AND ZYMAN RECONCILE THEIR DIFFERENCES,
THE 2005 DETERMINATION SHALL BE ADJUSTED ACCORDINGLY AND SHALL THEREUPON BECOME
BINDING, FINAL AND CONCLUSIVE UPON ALL OF THE PARTIES HERETO AND ENFORCEABLE IN
A COURT OF LAW.  IF THE PURCHASER AND ZYMAN ARE UNABLE TO RECONCILE THEIR
DIFFERENCES IN WRITING WITHIN THE RECONCILIATION PERIOD, THE ITEMS IN DISPUTE
SHALL BE SUBMITTED TO THE INDEPENDENT AUDITORS FOR FINAL DETERMINATION, AND THE
2005 DETERMINATION SHALL BE DEEMED ADJUSTED IN ACCORDANCE WITH THE DETERMINATION
OF THE INDEPENDENT AUDITORS AND SHALL BECOME BINDING, FINAL AND CONCLUSIVE UPON
ALL OF THE PARTIES HERETO AND ENFORCEABLE IN A COURT OF LAW.  THE INDEPENDENT
AUDITORS SHALL CONSIDER ONLY THE ITEMS IN DISPUTE AND SHALL BE INSTRUCTED TO ACT
WITHIN 20 DAYS (OR SUCH LONGER PERIOD AS ZYMAN AND THE PURCHASER MAY AGREE) TO
RESOLVE ALL ITEMS IN DISPUTE.  IF ZYMAN DOES NOT GIVE WRITTEN NOTICE OF ANY
EXCEPTION WITHIN 30 DAYS AFTER THE DELIVERY OF THE 2005 DETERMINATION OR IF
ZYMAN GIVES WRITTEN NOTIFICATION OF ITS ACCEPTANCE OF THE 2005 DETERMINATION
PRIOR TO THE END OF SUCH 30 DAY PERIOD, SUCH 2005 DETERMINATION SHALL THEREUPON
BECOME BINDING, FINAL AND CONCLUSIVE UPON ALL THE PARTIES HERETO AND ENFORCEABLE
IN A COURT OF LAW.

 

(III)                               IN THE EVENT THE INDEPENDENT AUDITORS ARE
FOR ANY REASON UNABLE OR UNWILLING TO PERFORM THE SERVICES REQUIRED OF IT UNDER
THIS SECTION 2.2.3, THEN THE PURCHASER AND ZYMAN AGREE TO SELECT ANOTHER
MUTUALLY ACCEPTABLE ACCOUNTING FIRM TO PERFORM THE SERVICES TO BE PERFORMED
UNDER THIS SECTION 2.2.3 BY THE INDEPENDENT AUDITORS.  IF THE PURCHASER AND
ZYMAN FAIL TO SELECT THE INDEPENDENT AUDITORS AS REQUIRED BY CLAUSE (I) ABOVE
WITHIN SEVEN DAYS AFTER THE EXPIRATION OF THE RECONCILIATION PERIOD OR FAIL TO
SELECT ANOTHER ACCOUNTING FIRM WITHIN SEVEN DAYS AFTER IT IS DETERMINED THAT THE
INDEPENDENT AUDITORS WILL NOT PERFORM THE SERVICES REQUIRED, EITHER THE
PURCHASER OR ZYMAN MAY REQUEST THE AMERICAN ARBITRATION ASSOCIATION IN NEW YORK,
NEW YORK (THE “AAA”) TO APPOINT AN INDEPENDENT FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS TO PERFORM THE SERVICES REQUIRED UNDER THIS SECTION 2.2.3 BY THE
INDEPENDENT AUDITORS.  THE COMPANY SHALL PAY THE FEES AND EXPENSES OF THE AAA
AND THE INDEPENDENT AUDITORS.  FOR PURPOSES OF THIS SECTION 2.2.3 THE TERM
“INDEPENDENT AUDITORS” SHALL INCLUDE SUCH OTHER ACCOUNTING FIRM CHOSEN IN
ACCORDANCE WITH THIS CLAUSE (III).

 

(IV)                              THE PROCEDURES SPECIFIED IN CLAUSES
(I)-(III) ABOVE SHALL BE USED FOR PURPOSES OF DETERMINING REVENUE AND ADDITIONAL
PAYMENT PBT FOR 2006 EXCEPT THAT EACH OCCURRENCE OF “2005” SHALL BE DEEMED TO
REFER TO “2006”.

 

2.2.4                        Examination of Books and Records.  The books and
records of the Company and its subsidiaries shall be made available during
normal business hours upon reasonable advance notice at the principal office of
the Company, to the parties hereto, the Accountants and the Independent Auditors
to the extent required to determine the calculations required under
Section 2.2.  Zyman, on the one hand, and the Purchaser, on the other hand,
shall make available to the other party and their representatives (including
auditors) any back-up materials generated by them to support a position that is
contrary to the position taken by the other party.

 

6

--------------------------------------------------------------------------------


 

Section 2.3                                   Payment of the Purchase Price. 
The cash portion of the Purchase Price shall be made by the Purchaser to the
Escrow Agent and each Seller in accordance with Section 2.1.1(i) by bank check
or direct wire transfer of immediately available funds to the account designated
by the Escrow Agent or the applicable Seller, as the case may be, in writing to
the Purchaser pursuant to this Agreement at least two business days prior to
Closing.  The Stock Payment described in Section 2.1.1(ii) shall be made by
delivery of certificates representing MDC Stock to the Escrow Agent and to
Zyman.  Any payment in shares of MDC Stock pursuant to Section 2.1.1(iii) shall
be made by delivery of certificates representing MDC Stock to Zyman or its
nominee.  Certificates representing MDC Stock shall be delivered no later than 5
business days after the Closing Date.  Payment shall be deemed to include
imputed interest, to the extent required by the Internal Revenue Code of 1986,
as amended (the “Code”).  Subject to this Section 2.3, the shares of MDC Stock
shall be eligible for sale by the holders thereof subject to and in accordance
with the applicable securities laws of the U.S. and Canada.  Zyman agrees that
(i) none of the shares of MDC Stock delivered as part of the Stock Payment to
Zyman may be sold before the first anniversary of the Closing Date and (ii) no
more than 33.33% of the shares of MDC Stock delivered to Zyman as part of the
Stock Payment may be sold on or after the first anniversary of the Closing Date
and prior to the second anniversary of the Closing Date; provided, however, that
a distribution from Zyman to its shareholders of such MDC Stock or interests in
the escrow agreement including such stock shall not be deemed to be a sale for
these purposes or restricted by the foregoing; nor shall any further
contribution or other transfer by any such shareholder to one or more of the
other shareholders or to a trust for the benefit of one or more of the
shareholders, or a distribution by a trust shareholder to its beneficiaries in
accordance with the terms of the respective trust agreement, be restricted, in
any such case, to the extent such permitted transferee shall agree to be bound
by the restrictions of this sentence.

 

Section 2.4                                   Closing.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place as
promptly as practicable (and in any event within two business days) after
satisfaction or waiver of the conditions set forth in Article VI (such date is
herein referred to as the “Closing Date”), at the offices of Jones Day, 1420
Peachtree Street, N.E., Suite 800, Atlanta, Georgia, 30309.

 

2.4.1                        Closing Deliveries.

 

(I)                                     AT THE CLOSING, ZYMAN SHALL DELIVER TO
THE PURCHASER:

 

(A)                                  A PAYOFF LETTER (WHICH SHALL INCLUDE
COMMITMENTS FROM THE OBLIGEES TO FULLY DISCHARGE AND RELEASE ALL LIENS AFFECTING
PROPERTY OR ASSETS OF THE COMPANY AND ITS SUBSIDIARIES UPON THE RECEIPT OF THE
PAYOFF AMOUNT) WITH RESPECT TO THE COMPANY CREDIT FACILITY (THE PAYOFF AMOUNT
WITH RESPECT TO THE COMPANY CREDIT FACILITY, THE “REVOLVING CREDIT PAYOFF
AMOUNT”);

 

(B)                                 A COPY OF THE CERTIFICATE OF FORMATION OF
THE COMPANY, CERTIFIED BY THE SECRETARY OF STATE OF DELAWARE, DATED WITHIN TWO
BUSINESS DAYS OF THE CLOSING DATE;

 

7

--------------------------------------------------------------------------------


 

(C)                                  CERTIFIED COPIES OF THE RESOLUTIONS DULY
ADOPTED BY THE ZYMAN BOARD OF DIRECTORS AND THE COMPANY’S BOARD OF MANAGERS
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER AGREEMENTS CONTEMPLATED HEREBY, AND THE CONSUMMATION OF ALL TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY; AND

 

(D)                                 A COPY OF THE CERTIFICATE OF MERGER,
CERTIFIED BY THE SECRETARY OF STATE OF DELAWARE, WITH RESPECT TO THE MERGER.

 

(II)                                  AT THE CLOSING, THE PURCHASER SHALL
DELIVER TO ZYMAN, ON BEHALF OF THE SELLERS:

 

(A)                                  A COPY OF THE CERTIFICATE OF INCORPORATION
OF THE PURCHASER, CERTIFIED BY THE SECRETARY OF STATE OF DELAWARE, DATED WITHIN
TWO BUSINESS DAYS OF THE CLOSING DATE;

 

(B)                                 A CERTIFIED COPY OF THE ARTICLES OF
AMALGAMATION OF MDC PARTNERS; AND

 

(C)                                  CERTIFIED COPIES OF THE RESOLUTIONS DULY
ADOPTED BY EACH OF THE PURCHASER’S BOARD OF DIRECTORS AND MDC PARTNERS BOARD OF
DIRECTORS AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY, AND THE CONSUMMATION OF ALL
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

ARTICLE III
REPRESENTATIONS OF THE COMPANY AND THE SELLERS

 

A.                                   Each of the Sellers (except that the
representations and warranties made in clause (ii) of Section 3.1.1, the last
sentence of Section 3.1.3 and the last sentence of Section 3.1.4 and Section 3.2
are made only by Zyman) severally represents and warrants to the Purchaser and
MDC Partners as follows:

 

Section 3.1                                   Execution and Validity of
Agreements; Zyman; Restrictive Documents.

 

3.1.1                        Execution and Validity.

 

(I)                                     SUCH SELLER HAS THE FULL LEGAL RIGHT AND
CAPACITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM SUCH SELLER’S OBLIGATIONS
HEREUNDER.  THIS AGREEMENT HAS BEEN AND EACH OTHER AGREEMENT ENTERED INTO BY
SUCH SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY (ALL SUCH
AGREEMENTS EXECUTED BY THE SELLERS AND THE COMPANY, THE “OTHER AGREEMENTS”) WILL
BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH SELLER AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE PURCHASER, MDC PARTNERS AND EACH
OTHER PARTY HERETO OR THERETO, CONSTITUTES OR, WHEN EXECUTED, WILL CONSTITUTE A
LEGAL, VALID AND BINDING OBLIGATION OF SUCH SELLER, ENFORCEABLE AGAINST SUCH
SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT (I) SUCH ENFORCEMENT MAY BE
SUBJECT TO APPLICABLE

 

8

--------------------------------------------------------------------------------


 

BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS, NOW OR HEREINAFTER IN EFFECT,
AFFECTING CREDITORS’ RIGHTS GENERALLY AND (II) THE REMEDY OF SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO
EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING MAY BE BROUGHT (COLLECTIVELY, THE “ENFORCEABILITY EXCEPTIONS”).

 

(II)                                  WITH RESPECT TO ZYMAN, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER AGREEMENTS TO WHICH IT IS A PARTY, AND
THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, HAVE
BEEN DULY AUTHORIZED BY ALL REQUIRED CORPORATE ACTION ON BEHALF OF ZYMAN.  ZYMAN
IS DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING (INCLUDING TAX
STATUS) UNDER THE LAWS OF THE STATE OF DELAWARE, WITH THE FULL POWER AND
AUTHORITY TO OWN ITS PROPERTY AND TO CARRY ON ITS BUSINESS ALL AS AND IN THE
PLACES WHERE SUCH PROPERTIES ARE NOW OWNED OR OPERATED OR SUCH BUSINESS IS NOW
BEING CONDUCTED, EXCEPT WHERE SUCH FAILURE TO BE IN GOOD STANDING OR SO QUALIFY
WOULD NOT HAVE A ZYMAN MATERIAL ADVERSE EFFECT.  THE TERM “ZYMAN MATERIAL
ADVERSE EFFECT” SHALL MEAN ANY CIRCUMSTANCE, CHANGE IN OR EFFECT ON ZYMAN THAT
IS OR WOULD REASONABLY BE LIKELY TO BE MATERIALLY ADVERSE TO ZYMAN’S ABILITY TO
CONSUMMATE ANY TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT TO BE UNDERTAKEN BY
IT OR ANY OTHER AGREEMENT TO WHICH IT IS A PARTY.

 

3.1.2                        No Restrictions.  There is no suit, action, claim,
investigation or inquiry by any court, tribunal, arbitrator, authority, agency,
commission, official or other instrumentality of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision (“Governmental or Regulatory Authority”), and no legal,
administrative or arbitration proceeding pending or, to such Seller’s knowledge,
threatened against such Seller with respect to the execution, delivery and
performance of this Agreement or any Other Agreement entered into by such Seller
or the transactions contemplated hereby or thereby.

 

3.1.3                        Non-Contravention.  The execution and delivery by
such Seller of this Agreement and any Other Agreement, and the performance by
such Seller of such Seller’s obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby, will not
(a) result in the violation by such Seller of any statute, law, rule, regulation
or ordinance (collectively, “Laws”), or any judgment, decree, order, writ,
permit or license (collectively, “Orders”), of any Governmental or Regulatory
Authority, applicable to such Seller, or (b) conflict with, result in a
violation or breach of, constitute (with or without notice or lapse of time or
both) a default under, or require such Seller to obtain any consent, approval or
action of, make any filing with or give any notice to, or result in or give to
any Person (as defined in Section 9.4) any right of payment or reimbursement,
termination, cancellation, modification or acceleration of, or result in the
creation or imposition of any Lien upon any of the assets or properties of such
Seller, under any of the terms, conditions or provisions of any agreement,
commitment, lease, license, evidence of indebtedness, mortgage, indenture,
security agreement, instrument, note, bond, franchise, permit, concession, or
other instrument, obligation or agreement of any kind, written or oral
(collectively, “Contracts”) to which such Seller is a party or by which such
Seller or any of his or her assets or properties are bound except for, in any
such case, such failures as would not, individually or in the aggregate, have a
Seller Material Adverse Effect.  The term “Seller Material Adverse Effect” shall
mean any circumstance, change in or effect on such Seller that is or would
reasonably be likely to be materially adverse

 

9

--------------------------------------------------------------------------------


 

to such Seller’s ability to consummate any transaction contemplated to be
undertaken by it under this Agreement or any Other Agreement to which it is a
party.  The execution and delivery by Zyman of this Agreement and any Other
Agreement, and the performance by Zyman of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, will not result in a violation or breach of any provision of its
organizational documents.

 

3.1.4                        Approvals and Consents.  Except as described in
Section 5.3, no consent, approval or action of, or filing with or notice to, any
Governmental or Regulatory Authority or Person is necessary or required under
any of the terms, conditions or provisions of any Law or Order of any
Governmental or Regulatory Authority or any Contract to which such Seller is a
party or by which such Seller’s assets are bound, for the execution and delivery
of this Agreement and any Other Agreement by such Seller, the performance by
such Seller of such Seller’s obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby.  No consent,
approval, notice or other action is required under Zyman’s amended and restated
certificate of incorporation or its bylaws.

 

3.1.5                        Units; Class B Units.  Such Seller is the record
owner of the number of Units of the Company set forth opposite such Seller’s
name on Schedule 3.1.5.  Upon delivery of the Purchased Units owned by such
Seller to the Purchaser at Closing and the conversion of such Units into Class A
Units, and payment of the purchase price therefor as provided herein, such
Seller will transfer good and valid title to such Purchased Units to the
Purchaser, free and clear of all Liens.

 

3.1.6                        Bonuses and Remuneration.  Except as set forth on
Schedule 3.1.6, neither such Seller nor any of such Seller’s respective
affiliates (other than the Company) has given, and such Seller has not agreed or
made any written or verbal commitment to give, any employee of the Company (or
any family member or any affiliate of any employee of the Company, in the case
of Zyman, or any other employee of the Company, in the case of any Management
Seller) any bonus, gift, award, or any similar type of remuneration in
connection with the transactions contemplated hereby and the LLC Agreement.

 

3.1.7                        Merger.  Prior to the date hereof, Zyman and the
Management Sellers have taken all necessary action to approve the merger of
Nevada LLC with and into the Company pursuant to an agreement and plan of merger
dated as of March 29, 2005 (such transaction, the “Merger” and such agreement,
the “Merger Agreement”) and, prior to the Closing, the Merger shall have been
consummated in accordance with the provisions of such agreement.

 

Section 3.2                                   Representation by Zyman re:
Investment in MDC Stock.

 

3.2.1                        Investment.  Zyman is acquiring MDC Stock for
Zyman’s own account, not as a nominee or agent, and not with a view to, of for
sale in connection with, any distribution thereof.  Zyman understands that the
MDC Stock has not been, and at Closing will not have been, registered under the
Securities Act, or any state securities laws, by reason of specific exemptions
from the registration provisions of the Securities Act.  Zyman is an “accredited
investor” within the meaning of Rule 501(a) promulgated under the Securities
Act.

 

10

--------------------------------------------------------------------------------


 

3.2.2                        Investment Experience.  Zyman represents that Zyman
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in MDC Stock, and
has the ability to bear the economic risks of an investment in MDC Stock.  Zyman
further represents that Zyman has had access, during the course of the
transactions and prior to the execution and delivery of this Agreement to all
such information as it deemed necessary or appropriate.

 

3.2.3                        Restrictions on Transfer.  Zyman understands that
the MDC Stock may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom.

 

3.2.4                        Legend.  Zyman understands that each certificate
representing the MDC Stock will be endorsed with a legend substantially as
follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS, OR FOLLOWING RECEIPT BY THE
ISSUER OF AN OPINION SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER MAY BE
EFFECTUATED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER PROVIDED IN THAT CERTAIN MEMBERSHIP UNIT
PURCHASE AGREEMENT DATED APRIL 1, 2005 PURSUANT TO WHICH SUCH SECURITIES WERE
ISSUED.”

 

B.                                     The Company and the Sellers, jointly and
severally, represent and warrant, as of the date hereof, to the Purchaser and
MDC Partners, as follows:

 

Section 3.3                                   Execution and Validity; Existence
and Good Standing.  The Company has the full power and authority to enter into
this Agreement and the Other Agreements to which it is a party and to perform
its obligations hereunder and thereunder. The

 

11

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement and the Other Agreements to which it is
a party by the Company, the performance of its obligations hereunder and
thereunder, and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all required limited liability company
action on behalf of the Company. Each of this Agreement and the Other Agreements
to which it is a party has been or, in the case of Other Agreements not executed
as of the date hereof, will be duly and validly executed and delivered by the
Company and, assuming due authorization, execution and delivery by the
Purchaser, MDC Partners and any other party hereto or thereto, constitutes (or
will constitute) a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to the
Enforceability Exceptions.  The Company and each of its subsidiaries is duly
organized and is validly existing and in good standing (including tax status)
under the laws of the jurisdiction in which it was organized, with the full
power and authority to own its property and to carry on its business all as and
in the places where such properties are now owned or operated or such business
is now being conducted except where such failure to be in good standing or to
qualify would not have a Material Adverse Effect.  The Company and each of its
subsidiaries is duly qualified, licensed or admitted to do business and is in
good standing (including tax status) in each jurisdiction in which the
ownership, use or leasing of its assets and properties, or the conduct or nature
of its business, makes such qualification, licensing or admission necessary
except where such failure to qualify would not have a Material Adverse Effect. 
The term “Material Adverse Effect” as it applies to the Company and its
subsidiaries, shall mean any circumstance, change in or effect on the Company
that is or would reasonably be likely to be materially adverse to its business,
assets, properties, liabilities, obligations (whether absolute, accrued,
conditional or otherwise), condition (financial or otherwise) or results of
operations.

 

Section 3.4                                   Capital Stock; Equity Ownership;
No Options or Restrictions; Subsidiaries and Investments.  Schedule 3.4 sets
forth the number of authorized Units of the Company and the number of
outstanding Units of the Company.  The record owners of the outstanding Units of
the Company are as set forth on Schedule 3.4.  Except as set forth on
Schedule 3.4, there are no outstanding subscriptions, options, warrants, rights
(including “phantom stock rights”), calls, commitments, conversion rights,
rights of exchange, plans or other agreements or arrangements of any kind
providing for the purchase, issuance or sale of any equity or ownership or
proprietary interest of the Company or any of its subsidiaries, or which grants
any Person the right to share in the earnings of the Company or any of its
subsidiaries or with respect to the sale or transfer of any equity interest of
the Company or any of its subsidiaries.  Each outstanding Unit was duly and
validly authorized and issued by the Company, and is fully paid and
non-assessable, and was not issued in violation of any preemptive right which
has not been waived.  Each outstanding equity security of each of the Company’s
subsidiaries was duly and validly authorized and issued by such subsidiary, and
is fully paid and non-assessable, and was not issued in violation of any
preemptive right which has not been waived.  There is no suit, action, claim, or
to the knowledge of the Company, investigation or inquiry by any Governmental or
Regulatory Authority, and no legal, administrative or arbitration proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its subsidiaries, with respect to the execution, delivery and performance
of this Agreement or the Other Agreements or the transactions contemplated
hereby or thereby or any other agreement entered into by the Company in
connection with the transactions contemplated hereby or thereby. Except as set
forth on Schedule 3.4, the Company does not own any capital stock or other
equity or ownership or proprietary interest in any Person.

 

12

--------------------------------------------------------------------------------


 

Section 3.5                                   Financial Statements; Internal
Controls; No Material Changes

 

3.5.1                        Schedule 3.5(a) sets forth (a) the audited combined
balance sheets of the Company (for the avoidance of all doubt, including its
predecessor) as at December 31, 2002, December 31, 2003 and December 31, 2004
(the December 31, 2004 balance sheet being referred to herein as the “Balance
Sheet”) and (b) the related audited combined statements of operations and
comprehensive income, stockholders’ equity and cash flows for the fiscal years
then ended as audited by Moore Stephens Tiller LLC.  Such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
periods indicated and fairly present the financial condition of the entity or
entities included within such balance sheet, at the respective date thereof, and
the results of operations, comprehensive income, stockholders’ equity and cash
flows for the periods indicated.  Each balance sheet included in the financial
statements reflects all claims against and all debts and liabilities of such
entities, fixed or contingent, as at the respective date thereof, required to be
shown thereon under GAAP.

 

3.5.2                        Schedule 3.5(b) attached hereto sets forth a
complete and correct copy of the Sarbanes-Oxley Section 404 compliance audit
review report prepared by the Bonadio Group for the Company (the “404 Report”). 
The Company has devised and maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; and
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP.

 

3.5.3                        Since December 31, 2004 (the “Balance Sheet Date”),
there has been no Material Adverse Effect.

 

Section 3.6                                   Books and Records.  The Company
has delivered to the Purchaser complete and correct copies of the Certificate of
Formation and the operating agreement of the Company and the comparable
organizational documents of its subsidiaries.

 

Section 3.7                                   Title to Properties; Encumbrances;
No Prior Activities by Merger Sub.

 

3.7.1                        Title to Properties; Encumbrances.  Except as set
forth on Schedule 3.7.1 and except for the assets and rights to be conveyed
pursuant to the Intellectual Property Assignment (as defined below)
contemporaneously with the Closing, the Company has good and valid title to, or
enforceable leasehold interests in or valid rights under contract to use, all
properties and assets owned or used by the Company (real, personal, tangible and
intangible), including, without limitation (a) all the properties and assets
reflected in the Balance Sheet, (b) all the properties and assets purchased or
otherwise contracted for by the Company since the Balance Sheet Date (except for
properties and assets reflected in the Balance Sheet or acquired or otherwise
contracted for since the Balance Sheet Date that have been sold or otherwise
disposed of in the ordinary course of business) and (c) to the extent not
addressed in clauses (a) or (b), the Learjet Model 60 Aircraft (the “Airplane”),
in each case free and clear of all Liens, except for Permitted Liens and Liens
set forth on Schedule 3.7.1.  As of the Closing Date, the Company shall have
good and valid title to, or enforceable leasehold interests in or valid rights
under contract to use, all of the assets and rights to be conveyed pursuant to
the Intellectual Property Assignment.  The term “Permitted Liens” as used herein
means any of the following: (i) liens

 

13

--------------------------------------------------------------------------------


 

for Taxes or assessments not yet due and payable or being contested in good
faith; (ii) mechanics’, carriers’, workers’, repairers’ and other similar liens
arising or incurred in the ordinary course of business relating to obligations
as to which there is no default on the part of Seller; and (iii) such liens,
imperfections in title, charges, easements, restrictions, encumbrances or other
matters that do not adversely and materially affect the use of the Company’s
assets to which they are currently put, or the Company, each taken as a whole. 
The property and equipment used by the Company and its subsidiaries in the
conduct of their business (the “Business”), whether owned or otherwise
contracted for, is in a state of good maintenance and repair (ordinary wear and
tear excepted) and is adequate and suitable for the purposes for which they are
presently being used.

 

3.7.2                        No Prior Activities.  Prior to the Merger, the
Company (for this purpose, excluding Nevada LLC and its subsidiaries) had not
engaged in any activities other than in connection with its formation, the
negotiation, execution and delivery of the Merger Agreement and the consummation
of the transactions contemplated thereby.

 

Section 3.8                                   Real Property.

 

3.8.1                        Owned Real Property.  The Company does not own any
real property (including ground leases) or hold a freehold interest in any real
property or any option or right of first refusal or first offer to acquire any
real property.

 

3.8.2                        Leased Real Property.  Schedule 3.8.2 contains an
accurate and complete list of all real property leases, subleases, real property
licenses and other occupancy agreements, including without limitation, any
modification, amendment or supplement thereto and any other related document or
agreement executed or entered into by the Company (each individually, a “Real
Property Lease” and collectively, the “Real Property Leases”).  Each Real
Property Lease set forth on Schedule 3.8.2 (or required to be set forth on
Schedule 3.8.2) is valid, binding and in full force and effect; all rents and
additional rents and other sums, expenses and charges due thereunder to date on
each such Real Property Lease have been paid; and the lessee has been in
peaceable possession since the commencement of the original term of such Real
Property Lease and no waiver, indulgence or postponement of the lessee’s
obligations thereunder has been granted by the lessor.  There exists no default
or event of default by the Company or to the knowledge of the Company, by any
other party to any Real Property Lease; and there exists no occurrence,
condition or act (including the purchase of the Purchased Units hereunder)
which, with the giving of notice, the lapse of time or the happening of any
further event or condition, would become a default or event of default by the
Company under any Real Property Lease, and there are no outstanding claims of
breach or indemnification or notice of default or termination of any Real
Property Lease.  The Company holds the leasehold estate on all the Real Property
Leases free and clear of all Liens except as set forth on Schedule 3.8.2.  The
real property leased by the Company is in a state of good maintenance and repair
(ordinary wear and tear excepted), adequate and suitable for the purposes for
which it is presently being used.  The Company is in physical possession and
actual and exclusive occupation of the whole of each of its leased properties. 
The Company does not owe any brokerage commission with respect to any of the
Real Property Leases.

 

14

--------------------------------------------------------------------------------


 

Section 3.9            Contracts.  Schedule 3.9 hereto contains an accurate and
complete list of the following Contracts to which the Company is a party: 
(a) all Plans (as such term is defined in Section 3.20), (b) any personal
property lease with a fixed annual rental of $25,000 or more, (c) any Contract
relating to capital expenditures which involves payments of $50,000 or more in
any single transaction or series of related transactions, (d) any Contract
relating to the making of a loan or advance to or investment in, any other
Person, except for advances to employees for business expenses in the ordinary
course of business and consistent with past practices, (e) any agreement,
instrument or arrangement evidencing or relating in any way to indebtedness for
money borrowed or to be borrowed, whether directly or indirectly, by way of
loan, purchase money obligation, guarantee (other than the endorsement of
negotiable instruments for collection in the ordinary course of business),
conditional sale, purchase or otherwise, in any such case, in an amount that
exceeds $50,000, (f) any management service, employment, consulting or similar
type of Contract which is not cancelable by the Company without penalty or other
financial obligation within 30 days, (g) any Contract limiting the Company’s
freedom to engage in any line of business or to compete with any other Person,
including, without limitation, any agreement limiting the ability of the Company
or any of their respective affiliates to take on competitive accounts during or
after the term thereof, (h) any collective bargaining or union agreement,
(i) any Contract between the Company and any officer or member of the Board of
Managers of the Company not covered by subsection (f) above (including
indemnification agreements), (j) any secrecy or confidentiality agreement (other
than standard confidentiality agreements in computer software license agreements
or agreements with clients entered into in the ordinary course of business),
(k) any agreement with respect to any Intellectual Property (as defined in
Section 3.15) other than “shrink-wrap” and similar end-user licenses, (l) any
agreement with a client required to be listed on Schedule 3.17, (m) any
agreement, indenture or other instrument which contains restrictions with
respect to the payment of distributions in respect of the Units, (n) any joint
venture agreement involving a sharing of profits not covered by clauses
(a) through (m) above, (o) any Contract (not covered by another subsection of
this Section 3.9) which involves $100,000 or more over the unexpired term
thereof and is not cancelable by the Company, as the case may be, without
penalty or other financial obligation within 30 days, (p) any Contract with a
media buying service; provided, however, commitments to purchase media in the
ordinary course of business do not have to be set forth on Schedule 3.9, and (q)
any agreement between the Company and any of the Sellers. Notwithstanding
anything to the contrary contained above, (x) commitments for media and
production expenses which are fully reimbursable from clients, and (y) estimates
or purchase orders given in the ordinary course of business relating to the
execution of projects, do not have to be set forth on Schedule 3.9. Each
Contract set forth on Schedule 3.9, is in full force and effect, and there
exists no default or event of default by the Company in any material respect or
to the knowledge of the Company, by any other party, or occurrence, condition,
or act (including the purchase of the Purchased Units hereunder) which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default thereunder in any material
respect by the Company, and there are no outstanding claims of breach or
indemnification or notice of default or termination of any such Contract. 
Summaries of all oral Contracts contained on Schedule 3.9 are complete and
accurate in all material respects.

 

Section 3.10                            Non-Contravention; Approvals and
Consents.  As of the Closing Date, the execution and delivery by the Company of
this Agreement and any Other Agreement to

 

15

--------------------------------------------------------------------------------


 

which it is a party and the performance by the Company of each of its
obligations hereunder or thereunder and the consummation of the transactions
contemplated hereby and thereby, will not (a) violate, conflict with or result
in the breach of any provision of the certificate of formation or the LLC
Agreement; (b) result in the violation by the Company of any Laws or Orders of
any Governmental or Regulatory Authority applicable to the Company or any of the
Company’s assets or properties, or (c) if the consents and notices set forth in
Schedule 3.10 are obtained, conflict with, result in a violation or breach of,
constitute (with or without notice or lapse of time or both) a default under, or
require the Company to obtain any consent, approval or action of, make any
filing with or give any notice to, or result in or give to any Person any right
of payment or reimbursement, termination, cancellation, modification or
acceleration of, or result in the creation or imposition of any Lien upon any of
the assets or properties of the Company, or under any of the terms, conditions
or provisions of any Contract or Permit to which the Company is a party or by
which the Company or any of their respective assets or properties were or are
bound, except, in the case of the foregoing clauses (b) and (c), for any such
failures to be correct that would not be material to the Company or its
subsidiaries.  Except as set forth in Schedule 3.10, no consent, approval or
action of, filing with or notice to any Governmental or Regulatory Authority or
other Person is necessary or required under any of the terms, conditions or
provisions of any Law or Order of any Governmental or Regulatory Authority or
any Contract or Permit to which the Company is a party, or by which the
Company’s assets or properties were or are bound for the execution and delivery
of this Agreement or the Other Agreements by the Company, the performance by the
Company of its obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, except in connection with the
Merger or as described in Section 5.6 and except for such consents, approvals,
actions, filings or notices the failure of which to be obtained or made would
not be material to the Company or its subsidiaries.

 

Section 3.11                            Litigation.  Except as set forth on
Schedule 3.11, there is no action, claim, suit, proceeding at law or in equity
by any Person, or any arbitration or any administrative or other proceeding by
or before (or to the knowledge of the Company, any investigation by) any
Governmental or Regulatory Authority, pending or, to the knowledge of the
Company, threatened, against the Company or any of its subsidiaries or any of
their respective properties or rights.  The Company is not subject to any Order
entered in any lawsuit or proceeding. Schedule 3.11 also sets forth with respect
to each pending or threatened action, claim, suit or proceeding listed thereon,
the amount of costs, expenses or damages the Company has incurred to date and
reasonably expects to incur through the conclusion thereof.

 

Section 3.12                            Taxes.  The Company has timely completed
and filed, or caused to be filed, taking into account any valid extensions of
due dates, completely and accurately, all federal, state, local and foreign (if
any) returns, declarations, reports, claims for refunds or information returns
or statements relating to Taxes, including any schedules or attachments thereto
and including any amendments thereof (“Tax Returns”) required under the
statutes, rules or regulations of such jurisdictions to be filed by it.  The
term “Taxes” means taxes, duties, charges or levies of any nature imposed by any
taxing or other Governmental or Regulatory Authority, including without
limitation income, gains, capital gains, surtax, capital, franchise, capital
stock, value-added taxes, gross receipts, license, employment, severance,
premium, windfall profits, registration, alternative or add-on minimum,
estimated, taxes required to be deducted from payments made by the payor and
accounted for to any tax authority, employees’ income withholding, back-up
withholding, withholding on payments to foreign Persons, social

 

16

--------------------------------------------------------------------------------


 

security, national insurance, unemployment, worker’s compensation, payroll,
disability, real property, personal property, sales, use, goods and services or
other commodity taxes, business, occupancy, excise, customs and import duties,
transfer, stamp, and other taxes (including interest, penalties or additions to
tax in respect of the foregoing), and includes all taxes payable by the Company
pursuant to Treasury Regulations §1.1502-6 or any similar provision of state,
local or foreign law.  All Taxes shown on said returns to be due and all other
Taxes due and owing (whether or not shown on any Tax Return) have been paid and
all additional assessments received prior to the date hereof have been paid or
are being contested in good faith, in which case, such contested assessments are
set forth on Schedule 3.12.  The Company is not currently the beneficiary of any
extension of time within which to file any Tax Return.  No claim has ever been
made by an authority in a jurisdiction where the Company does not file Tax
Returns that the Company is or may be subject to taxation by that jurisdiction
and to Sellers’ knowledge, there is no basis for any such claim to be made. 
There are no liens for Taxes (other than Taxes not yet due and payable) upon any
of the assets of the Company.  No power of attorney has been executed with
respect to any matter relating to Taxes of the Company which is currently in
force.  Subject to the provisions of Section 7.2.4 below, the Company has
collected all sales, use, goods and services or other commodity Taxes required
to be collected and remitted or will remit the same to the appropriate taxing
authority within the prescribed time periods.  The Company has withheld all
amounts required to be withheld on account of Taxes from amounts paid to
employees, former employees, directors, officers, members, residents and
non-residents and remitted or will remit the same to the appropriate taxing
authorities within the prescribed time periods.  The amount set up as an accrual
for Taxes (aside from any reserved for deferred Taxes established to reflect
timing differences between book and Tax accrual) on the Balance Sheet (as
opposed to the notes thereto) is sufficient, as computed in accordance with
GAAP, for the payment of all unpaid Taxes of the Company, whether or not
disputed, for all periods ended on and prior to the date thereof.  Since the
Balance Sheet Date, the Company has not incurred any liabilities for Taxes other
than in the ordinary course of the business of the Company consistent with past
custom and practice.  The Company has no Knowledge that any authorities may
assess any additional Taxes for any period for which Tax Returns have been
filed.  The Company has delivered to the Purchaser correct and complete copies
of all federal, state and local income Tax Returns filed with respect to the
Company.  Except as set forth on Schedule 3.12, none of the federal, state or
local income Tax Returns of the Company have ever been audited by the Internal
Revenue Service or any other Governmental or Regulatory Authority.  To the
Company’s knowledge, no examination of any return of the Company is currently in
progress, and the Company has not received notice of any proposed audit or
examination.  No deficiency in the payment of Taxes by the Company for any
period has been asserted in writing by any taxing authority and remains
unsettled at the date of this Agreement.  The Company has made no agreement,
waiver or other arrangement providing for an extension of time with respect to
the assessment or collection of any Taxes against it.  The Company has not been
a member of an affiliated group filing consolidated federal income Tax Returns,
nor has it been included in any combined, consolidated or unitary state or local
income Tax Return.  The Company will not be required as a result of a change in
accounting method for any period ending on or before the Closing Date to include
any adjustment under Section 481 of the Code (or any similar provision of state,
local or foreign income tax law) in income for any period ending after the
Closing Date, and there is no application pending with any governmental
authority requesting permission for any changes in any of the Company’s
accounting methods for Tax purposes.  No governmental

 

17

--------------------------------------------------------------------------------


 

authority has proposed any such adjustment or change in accounting method.  The
Company has not entered into any Tax allocation, sharing or indemnification
agreement with any party.  Since its formation, the Company has been treated as
a partnership for purposes of federal, state and local income tax laws and,
accordingly, has not been subject to federal, state or local tax based on gross
or net income.  Zyman (and any predecessor of Zyman) has been a validly electing
S corporation within the meaning of Sections 1361 and 1362 of the Code at all
times since January 1, 2003 and Zyman will be an S corporation up to and
including the Closing Date.  Neither the Purchaser nor the Company will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any:  (i) ”closing agreement” as described in
Code Section 7121 (or any corresponding or similar provision of state, local, or
foreign income tax law); (ii) installment sale or open transaction disposition
made on or prior to the Closing Date; or (iii) prepaid amount received on or
prior to the Closing Date.

 

Section 3.13                            Liabilities.  Except as set forth in the
Balance Sheet or the notes thereto or as set forth on Schedule 3.13, to the
knowledge of the Company, the Company has no outstanding claims, obligations,
liabilities or indebtedness of any nature whatsoever as to which the Company is
or may become responsible (collectively in this Section 3.13, “Liabilities”),
whether accrued, absolute or contingent, determined or undetermined, asserted or
unasserted, and whether due or to become due, other than (i) Liabilities
specifically disclosed on Schedule 3.13 hereto; (ii) Liabilities under Contracts
of the type required to be disclosed by the Sellers or the Company on any
Schedule and so disclosed or which because of the dollar amount or other
qualifications are not required to be listed on such Schedule other than
liquidated damages or Liabilities arising from default or breach of such
Contract; (iii) Liabilities arising under this Agreement; and (iv) Liabilities
incurred in the ordinary course of business and consistent with past practice of
the Company since the Balance Sheet Date not involving borrowings and which are
not and are not expected to be material to the Company.

 

Section 3.14                            Insurance.  Schedule 3.14 contains a
true and complete list (including the names and addresses of the insurers, the
names of the Persons to whom such insurance policies have been issued, the
expiration dates thereof, the annual premiums and payment terms thereof, whether
it is a “claims made” or an “occurrence” policy and a brief description of the
interests insured thereby) of all liability, property, workers’ compensation and
other insurance policies currently in effect that insure the property, assets or
business of the Company or the employees of the Company (other than
self-obtained insurance policies by such employees).  Each such insurance policy
is valid and binding and in full force and effect, all premiums due thereunder
have been paid and the Company has not received any notice of cancellation or
termination in respect of any such policy or default thereunder.  Neither the
Company nor to the knowledge of the Company, the Person to whom such policy has
been issued has received notice that any insurer under any policy referred to in
this Section 3.14 is denying liability with respect to a claim thereunder or
defending under a reservation of rights clause.  Except as set forth on
Schedule 3.14, within the last two years the Company has not filed for any
claims exceeding $20,000 against any of its insurance policies, exclusive of
automobile and health insurance policies. None of such policies shall lapse or
terminate by reason of the transactions contemplated by this Agreement or any of
the Other Agreements and all such policies shall continue in effect after the
Closing Date for the benefit of the Company.  The Company has not received any
notice of cancellation of any such policy.  The Company has not

 

18

--------------------------------------------------------------------------------


 

received written notice from any of its insurance carriers that any premiums
will be materially increased in the future or that any insurance coverage listed
on Schedule 3.14 will not be available in the future on substantially the same
terms now in effect.

 

Section 3.15                            Intellectual Properties.

 

3.15.1                  Definitions.  For purposes of this Agreement, the
following terms have the following definitions:

 

“Intellectual Property” shall include, without limitation, any or all of the
following and all rights associated therewith: (a) all domestic and foreign
patents, and applications therefor, and all reissues, reexaminations, divisions,
renewals, extensions, continuations and continuations-in-part thereof; (b) all
inventions (whether patentable or not), invention disclosures, improvements;
(c) trade secrets, confidential and proprietary information, know how,
technology, technical data and customer lists, financial and marketing data,
pricing and cost information, business and marketing plans, databases and
compilations of data, rights of privacy and publicity, and all documentation
relating to any of the foregoing; (d) all copyrights, copyright registrations
and applications therefor, unregistered copyrights, the content of all World
Wide Web sites of the Company, and all other rights corresponding thereto
throughout the world; (e) all mask works, mask work registrations and
applications therefor; (f) all industrial designs and any registrations and
applications therefor; (g) all trade names, corporate names, logos, trade dress,
common law trademarks and service marks, trademark and service mark
registrations and applications therefor and all goodwill associated therewith;
(h) any and all Internet domain names and Web sites (including all software and
applications, and all components and/or modules thereof), used in connection
therewith; and (i) all computer software including all source code, object code,
firmware, development tools, files, records and data, all media on which any of
the foregoing is recorded, and all documentation related to any of the
foregoing.

 

“Intellectual Property of the Company” shall mean any Intellectual Property that
is owned by or exclusively licensed to the Company, but shall specifically not
include any rights in or to materials created for clients as
“work-made-for-hire” or which are subject to an assignment in favor of clients
of the Company.  In addition, Intellectual Property of the Company includes all
Intellectual Property transferred to the Company at Closing pursuant to the
Intellectual Property Assignment.

 

3.15.2                  Representations.  Schedule 3.15.2 hereto contains an
accurate and complete list of all patents, patent applications, registered
trademarks, applications for registered trademarks, registered service marks,
applications for registered service marks, registered copyrights and
applications for registered copyrights and Internet domain names owned by the
Company or owned by Zyman and exclusively licensed to the Company (the
“Registered IP”). Except as set forth on Schedule 3.15.2, the registrations and
applications of the Registered IP listed on Schedule 3.15.2 are in the name of
the Company or Zyman, as the case may be, and are valid, in proper form,
enforceable and subsisting, all necessary registration and renewal fees in
connection with such registrations have been made and all necessary documents
and certificates in connection with such registrations have been filed with the
relevant patent and Internet domain names, copyrights and trademark authorities
in the United States or other jurisdiction for the

 

19

--------------------------------------------------------------------------------


 

purposes of maintaining such Intellectual Property registrations, and
applications therefor.  No registration, or application therefor, for any of the
Registered IP has lapsed, expired, or been abandoned, and no such registrations,
or applications therefor, are the subject of any opposition, interference,
cancellation, or other legal, quasi-legal, or governmental proceeding pending
before any governmental, registration, or other authority in any jurisdiction. 
Except as set forth on Schedule 3.15.2, (i) to the knowledge of the Company, no
Person other than the Company has any rights to use any of the Intellectual
Property of the Company, (ii) the Company has not granted to any Person, nor
authorized any Person to retain, any rights in the Intellectual Property of the
Company, and (iii) the Company owns all rights, title and interest in, or has
the right to use pursuant to valid license agreements, all Intellectual Property
used in, or reasonably necessary for, the conduct of the Business as
historically conducted, free and clear of all Liens.  The Intellectual Property
Assignment (as defined in Section 5.9) transfers to the Company all Intellectual
Property owned by Zyman and used in, or reasonably necessary for, the conduct of
the Business as historically conducted, except for the trademark, “Sergio
Zyman”.  Except as set forth on Schedule 3.15.2, the consummation of the
transactions contemplated hereby will not result in any loss or impairment of
Company’s rights to own or use any Intellectual Property, nor will such
consummation require the consent of any third party in respect of any
Intellectual Property. To the knowledge of the Company, the operation of the
Business does not infringe the valid Intellectual Property of any other Person.
There are no proceedings pending or, to the knowledge of the Company, threatened
against the Company with respect to the Intellectual Property or the Company, or
with respect to any other Intellectual Property, alleging the infringement or
misappropriation by the Company of any Intellectual Property of any Person, and
the Company has not received written notice from any Person that the operation
of the Business infringes the Intellectual Property of any Person.  There are no
claims pending or, to the knowledge of the Company, threatened challenging the
validity of any Intellectual Property of the Company. The Company has not
entered into, nor is it otherwise bound by any consent, forbearance or any
settlement agreement which limits the rights of the Company to use the
Intellectual Property of the Company. To the knowledge of the Company, no Person
is infringing or misappropriating any of the Intellectual Property of the
Company. All computer software and applications, other than off-the-shelf
applications subject to shrink-wrap and similar end-user licenses, included in
the Intellectual Property of the Company (“Software”) was either developed
(a) by employees of the Company within the scope of such employee’s employment
duties; (b) by independent contractors as “works-made-for-hire,” as that term is
defined under Section 101 of the United States Copyright Act, 17 U.S.C. § 101,
pursuant to written agreement; or (c) by third parties who have assigned all of
their rights therein to the Company pursuant to a written agreement.  Except as
set forth on Schedule 3.15.2, no former or present employees, officers or
directors of the Company retain any rights of ownership or use of any Software,
and no employees or third parties who have developed or participated in the
development of Software have any claims to any rights therein.

 

Section 3.16                            Compliance with Laws; Permits.

 

3.16.1                  Compliance.  The Company is, and the Business has been
conducted, in compliance with all applicable Laws and Orders, except in each
case (other than with respect to compliance with environmental Laws and Orders
relating to the regulation or protection of the environment (“Environmental Laws
and Orders”)) where the failure to so comply would not, individually or in the
aggregate, have a Material Adverse Effect, including without limitation: (a)

 

20

--------------------------------------------------------------------------------


 

all Laws and Orders promulgated by the Federal Trade Commission or any other
Governmental or Regulatory Authority; (b) all Environmental Laws and Orders; and
(c) all Laws and Orders relating to labor, civil rights, and occupational safety
and health laws, worker’s compensation, employment and wages, hours and
vacations, or pay equity. Except as set forth on Schedule 3.16.1, the Company
has not been charged with, or, to the knowledge of the Company, threatened with
or under any investigation with respect to, any charge concerning any violation
of any Laws or Orders.

 

3.16.2                  Permits. The Company has all permits, licenses, and
other government certificates, authorizations and approvals (“Permits”) required
by any Governmental or Regulatory Authority for the operation of the Business
and the use of the assets transferred to the Company as presently operated or
used, except where the failure to have such Permits would not, individually or
in the aggregate, have a Material Adverse Effect.  All of the material Permits
are in full force and effect and no action or claim is pending, nor to the
knowledge of the Company is threatened, to revoke or terminate any such Permit
or declare any such Permit invalid.

 

Section 3.17                            Client Relations.  Schedule 3.17 sets
forth the 10 largest clients of the Company (measured by revenues), and the
revenues from each such client and from all clients (in the aggregate) for the
calendar years ended December 31, 2003 and December 31, 2004.  Except as set
forth on Schedule 3.17, to the knowledge of the Company, without any obligation
of reasonable inquiry, (including, for the purposes of this Section 3.17, the
actual knowledge of Ted Richardson, Kirk Spresser, John Stewart, Dave Singleton,
Patricia Klingbiel and Ricardo Alvarez), none of the 10 largest clients of the
Company for the calendar year ended December 31, 2004 has advised the Company in
writing that it is (x) terminating or considering terminating the handling of
its business by the Company or in respect of any particular product, project or
service or (y) planning to reduce its future spending with the Company in any
material manner under an existing Contract; and to the knowledge of the Company
no client has orally advised the Company or the Sellers of any of the foregoing
events.

 

Section 3.18                            Accounts Receivable; Work-in-Process;
Accounts Payable.  The amount of all work-in-process, accounts receivable,
unbilled invoices (including without limitation unbilled invoices for services
and out-of-pocket expenses) and other debts due or recorded in the records and
books of account of the Company and reflected on the Balance Sheet and the
Closing Balance Sheet represent or will represent valid obligations arising from
sales actually made or services actually performed in the ordinary course of
business.  Except as set forth on Schedule 3.18, there has been no change since
the Balance Sheet Date in the amount or aging of the work-in-process, accounts
receivable, unbilled invoices, or other debts due to the Company, or the
reserves with respect thereto, or accounts payable of the Company which would
have a Material Adverse Effect on the Company.

 

Section 3.19                            Employment Relations.  (a) No unfair
labor practice complaint against the Company is pending before any Governmental
or Regulatory Authority; (b) there is no organized labor strike, dispute,
slowdown or stoppage actually pending or to the knowledge of the Company
threatened against or involving the Business; (c) there are no labor unions
representing or, to the knowledge of the Company, attempting to represent the
employees of the Company; (d) no claim or grievance nor any arbitration
proceeding arising out of or under any collective bargaining agreement is
pending against the Company or Zyman and to the knowledge

 

21

--------------------------------------------------------------------------------


 

of the Company, no such claim or grievance has been threatened; (e) no
collective bargaining agreement is currently being negotiated by the Company;
and (f) the Company did not experience any organized work stoppage or similar
organized labor dispute during the last three years.  Except as set forth on
Schedule 3.11, there is no legal action, suit, proceeding or claim pending or,
to the knowledge of the Company, threatened between the Company and any
employees or former employees of the Company, agents or former agents of the
Company, job applicants or any association or group of any employees of the
Company.

 

Section 3.20                            Employee Benefit Matters.

 

3.20.1                  List of Plans.  Schedule 3.9 to this Agreement contains
a true and complete list of all employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and all bonus, incentive, deferred compensation, stock option,
restricted stock, stock appreciation rights, phantom stock rights, collective
bargaining, retiree medical or life insurance, supplemental retirement,
employment, change in control, severance or other benefit plans, individual
retirement programs or arrangements, and all termination, severance or other
Contracts, and all other plans, agreements, benefit programs, policies or other
arrangements, whether covering one Person or more than one Person, and whether
or not subject to any of the provisions of ERISA, whether formal or informal,
whether oral or written, (x) which are maintained, contributed to or sponsored
by the Company or any Affiliate for the benefit of any current or former
employee, director or consultant of the Company or (y) under which the Company
has any current or future liability (each item listed on Schedule 3.9 being
referred to herein individually, as a “Plan” and collectively, as the “Plans”).
The Company has delivered to or made available for review by the Purchaser or
its representative, to the extent applicable, a complete and accurate copy of:
(a) each written Plan and descriptions of any unwritten Plan (including all
amendments thereto whether or not such amendments are currently effective);
(b) each summary plan description and all summaries of material modifications
relating to a Plan and other written communications concerning the Plan;
(c) each trust agreement or other funding arrangement with respect to each Plan,
including insurance contracts; (d) the most recently filed IRS Form 5500
relating to each Plan and attached schedules; (e) the most recently received IRS
determination letter for each Plan; and (f) the three most recently prepared
audited financial statements in connection with each Plan.  The Company has not
made any commitment, (i) to create or cause to exist any Plan not set forth on
Schedule 3.9 or (ii) to modify, change or terminate any Plan.

 

3.20.2                  Severance.  None of the Plans, except as set forth on
Schedule 3.20.2, (a) provides for the payment of or obligates the Company to pay
separation, severance, termination or similar-type benefits to any Person;
(b) obligates the Company to pay separation, severance, termination or
similar-type benefits as a result of any transaction contemplated by this
Agreement or as a result of a “change in control,” within the meaning of such
term under Section 280G of the Code, either alone or in conjunction with any
subsequent occurrence, or (c) accelerates or provides any other rights or
benefits as a result of any transaction contemplated by this Agreement.

 

3.20.3                  Multi-Employer Plans. None of the Company or any ERISA
Affiliate has at any time maintained, contributed to or participated in a multi
employer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA) or a
multiple employer plan subject to Sections 4063 and

 

22

--------------------------------------------------------------------------------


 

4064 of ERISA, nor has any obligations or liabilities, including withdrawal,
reorganization or successor liabilities, regarding any such plan. As used
herein, the term “ERISA Affiliate” means any Person that is or has been treated
as a single employer with the Company (within the meaning of Sections 414(b),
(c), (m) or (o) of the Code).  None of the Company or any ERISA Affiliate has at
any time maintained (nor has the Company been part of any controlled group of
corporations that at any time has), contributed to, or participated in a defined
benefit pension plan covered by Title IV of ERISA.

 

3.20.4                  Welfare Benefit Plans.  The Company has expressly
reserved the right, in all Plan documents relating to welfare benefits provided
to current or former employees, officers, directors and other participants and
beneficiaries, to amend, modify or terminate at any time the Plans which provide
for welfare benefits, and the Sellers are not aware of any fact, event or
condition that could reasonably be expected to restrict or impair such right.
Except as required under Section 601 of ERISA and Section 4980B of the Code, the
Company has not made any promises or commitments to provide, and is not
obligated to provide (i) medical benefits to retirees or former employees,
officers or directors of the Company or their respective dependants, or
(ii) life insurance or other death benefits to retired employees or former
employees, officers or directors of the Company or their respective dependants.

 

3.20.5                  Administrative Compliance.  Each Plan is now and has
been established and operated in all material respects in accordance with the
requirements of all applicable Laws, including, without limitation, ERISA, the
Health Insurance Portability and Accountability Act of 1996 and the Code.  The
Company has performed all material obligations required to be performed by it
under, is not in any respect in default under or in violation of, and the
Company does not have any knowledge of any default or violation by any Person
under, any Plan.  Except as set forth on Schedule 3.11, (i) no legal action,
suit, audit, investigation or claim is pending or, to the knowledge of the
Company, threatened with respect to any Plan (other than claims for benefits in
the ordinary course), (ii) no fact, event or condition exists that would be
reasonably likely to provide a legal basis for any such action, suit, audit,
investigation or claim (iii) no administrative investigation, audit or other
administrative proceeding by any Governmental or Regulatory Authority is
pending, threatened or in progress.  All reports, disclosures, notices and
filings with respect to such Plans required to be made to employees, officers,
directors, participants, beneficiaries, alternate payees and any Governmental or
Regulatory Authority have been timely made or an extension has been timely
obtained. With respect to any insurance policy providing funding for benefits or
an investment alternative under any Plan, (i) no liability or loss shall be
incurred by the Company or any such Plan in the nature of a retroactive rate
adjustment, loss sharing arrangement or other liability or loss, and (ii) no
insurance company issuing any such policy is in receivership, conservatorship,
liquidation or similar proceeding and, to the knowledge of the Company, no such
proceedings with respect to any insurer are imminent.

 

3.20.6                  Tax-Qualification. Each Plan which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS that it is so qualified and that any related
trust is exempt from federal income tax (or, alternatively, if such Plan is
maintained pursuant to the adoption of a master or prototype plan document, the
National Office of the IRS has issued an opinion letter to the effect that the
form of the master or prototype plan document is acceptable for the
implementation of a qualified retirement plan); and no fact or event has
occurred or condition exists since the date of such determination or

 

23

--------------------------------------------------------------------------------


 

opinion letter from the IRS which would be reasonably likely to adversely affect
the qualified status of any such Plan or the exempt status of any such trust.

 

3.20.7                  Excise Taxes. No event has occurred and no condition
exists that would subject the Company to any tax, fine, lien, penalty or other
liability imposed by ERISA, the Code or other applicable laws, rules and
regulations.

 

3.20.8                  Tax Deductions.  All contributions, premiums or payments
(including all employer contributions and, if applicable, employee salary
reduction contributions) required to be made, paid or accrued with respect to
any Plan have been made, paid or accrued on or before their due dates, including
extensions thereof.  All such contributions have been fully deducted or in the
case of the current year will be deducted for income tax purposes and no such
deduction has been challenged or disallowed by any Governmental or Regulatory
Authority, and no fact or event exists which could give rise to any such
challenge or disallowance.

 

Section 3.21                            Interests in Customers, Suppliers, Etc. 
Except as set forth on Schedule 3.21, neither Zyman nor to the knowledge of the
Company, any officer, director, or employee of the Company immediately prior to
the Closing Date, any parent, brother, sister, child or spouse of any such
officer, director, key executive or employee of the Company or the Sellers
(collectively, the “Related Group”), or any Person controlled by anyone in the
Related Group:

 

(I)                                     OWNS, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN (EXCEPTING FOR OWNERSHIP, DIRECTLY OR INDIRECTLY, OF LESS THAN 1/4
OF 1% OF THE ISSUED AND OUTSTANDING SHARES OF ANY CLASS OF SECURITIES OF A
PUBLICLY HELD AND TRADED COMPANY), OR RECEIVED OR HAS ANY RIGHT TO RECEIVE
PAYMENTS FROM, OR IS AN OFFICER, DIRECTOR, EMPLOYEE, AGENT OR CONSULTANT OF, ANY
PERSON WHICH IS, OR IS ENGAGED IN BUSINESS AS, A COMPETITOR, LESSOR, LESSEE,
SUPPLIER, DISTRIBUTOR, SALES AGENT, CUSTOMER OR CLIENT OF THE COMPANY;

 

(II)                                  OWNS, DIRECTLY OR INDIRECTLY (OTHER THAN
THROUGH THE OWNERSHIP OF UNITS), IN WHOLE OR IN PART, ANY TANGIBLE OR INTANGIBLE
PROPERTY (INCLUDING, BUT NOT LIMITED TO INTELLECTUAL PROPERTY), THAT THE COMPANY
USED IN THE CONDUCT OF THE BUSINESS, OTHER THAN IMMATERIAL PERSONAL ITEMS OWNED
AND USED BY EMPLOYEES AT THEIR WORK STATIONS; OR

 

(III)                               HAS ANY CAUSE OF ACTION OR OTHER CLAIM
WHATSOEVER AGAINST, OR OWES ANY AMOUNT TO, THE COMPANY, EXCEPT FOR CLAIMS IN THE
ORDINARY COURSE OF BUSINESS SUCH AS FOR ACCRUED VACATION PAY, ACCRUED BENEFITS
UNDER EMPLOYEE BENEFIT PLANS, AND SIMILAR MATTERS AND AGREEMENTS EXISTING ON THE
DATE HEREOF.

 

Section 3.22                            Bank Accounts and Powers of Attorney. 
Set forth in Schedule 3.22 is an accurate and complete list showing (a) the name
and address of, and account information for each bank in which the Company has
an account, credit line or safe deposit box and the names of all Persons
authorized to draw thereon or to have access thereto, and (b) the names of all
Persons, if any, holding powers of attorney from the Company and a summary
statement of the terms thereof.

 

Section 3.23                            Compensation of Employees. 
Schedule 3.23 is an accurate and complete list showing: (a) the names and
positions of all employees and exclusive consultants

 

24

--------------------------------------------------------------------------------


 

who are being compensated by the Company at an annualized rate of $100,000 or
more, together with a statement of the current annual salary, and the annual
salary, bonus and incentive compensation paid or payable with respect to
calendar years 2004 and 2005, and a statement of the projected annual salary,
bonus and incentive compensation payable with respect to the calendar year ended
December 31, 2005, and the material fringe benefits of such employees and
exclusive consultants not generally available to all employees of the Company;
(b) all bonus and incentive compensation paid or payable (whether by agreement,
custom or understanding) to any employee of the Company not listed in clause
(a) above for services rendered or to be rendered during the calendar years 2004
and 2005 in excess of $100,000 per annum; (c) the names of all retired
employees, if any, of the Company who are receiving or entitled to receive any
healthcare or life insurance benefits or any payments from the Company not
covered by any pension plan to which the Company is a party, their ages and
current unfunded pension rate, if any; and (d) a description of the current
severance and vacation policy of the Company.  The Company has not, because of
past practices or previous commitments with respect to its employees,
established any rights on the part of any of its employees to additional
compensation with respect to any period after the Closing Date (other than wage
increases in the ordinary course of business).

 

Section 3.24                            No Changes Since the Balance Sheet
Date.  From the Balance Sheet Date through the date hereof, except as
specifically stated on Schedule 3.24, the Company has not and no subsidiary of
the Company has (i) permitted any of its assets to be subjected to any Lien
other than Permitted Liens, (ii) sold, transferred or otherwise disposed of any
assets in excess of $50,000, (iii) made any capital expenditure or commitment
therefor which individually or in the aggregate exceeded $100,000; (iv) made any
distributions or dividend payments on any of its equity securities or equity
participation rights, (v) redeemed, purchased or otherwise acquired any of its
equity securities, or any option, warrant or other right to purchase or acquire
any equity securities of the Company, (vi) made any bonus or profit sharing
distribution, (vii) incurred, increased or prepaid its indebtedness for borrowed
money, except current borrowings under credit lines listed on Schedule 3.9, or
made any loan to any Person other than to any employee for normal travel and
expense advances, (viii) wrote down the value of any work-in-process, or wrote
off as uncollectible any notes or accounts receivable, except write-downs and
write-offs in the ordinary course of business, none of which individually or in
the aggregate, were material to the Company, (ix) granted any increase in the
rate of wages, salaries, bonuses or other remuneration of any employee who,
whether as a result of such increase or prior thereto, received aggregate
compensation from the Company at an annual rate of $200,000 or more, or except
in the ordinary course of business to any other employees, (x) entered into any
employment or exclusive consulting agreement which is not cancelable by the
Company (and will not be cancelable by the Company) without penalty or other
financial obligation within 30 days, (xi) canceled or waived any claims or
rights of material value, (xii) made any material change in any method of
accounting procedures, (xiii) otherwise conducted the Business or entered into
any transaction, except in the usual and ordinary manner and in the ordinary
course of its business, (xiv) amended or terminated any agreement which, if not
terminated, would be required to be disclosed on Schedule 3.9 or Schedule 3.15,
(xv) renewed, extended or modified any lease of real property or any lease of
personal property, except in the ordinary course of its business, (xvi) made or
changed any material Tax election, filed any material amended Tax Return or
settled any material Tax claim, audit or assessment or (xvii) agreed, whether or
not in writing, to do any of the actions set forth in any of the above clauses.

 

25

--------------------------------------------------------------------------------


 

Section 3.25                            Corporate Controls.  To the knowledge of
the Company, no officer, authorized agent, employee, consultant or any other
Person while acting on behalf of the Company or any subsidiary of the Company,
has, directly or indirectly: used any corporate fund for unlawful contributions,
gifts, or other unlawful expenses relating to political activity; made any
unlawful payment to foreign or domestic government officials or employees or to
foreign or domestic political parties or campaigns from corporate funds;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entry on its books or records;
participated in any racketeering activity; or made any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment of a similar or
comparable nature, to any Person, private or public, regardless of form, whether
in money, property, or services, to obtain favorable treatment in securing
business or to obtain special concessions, or to pay for favorable treatment for
business secured or for special concessions already obtained, and the Company
has not participated in any illegal boycott or other similar illegal practices
affecting any of its actual or potential customers.

 

Section 3.26                            Brokers.  Except as set forth on
Schedule 3.26, no broker, finder, agent or similar intermediary has acted on
behalf of the Sellers or the Company in connection with this Agreement or the
transactions contemplated hereby, and no brokerage commissions, finder’s fees,
consulting fees or similar fees or commissions are payable by the Company or the
Sellers in connection therewith based on any agreement, arrangement or
understanding with any of them.

 

Section 3.27                            Copies of Documents.  The Sellers have
caused to be made available for inspection and copying by the Purchaser and its
advisers, true, complete and correct copies of all documents referred to in this
Article III or in any Schedule.

 

Section 3.28                            Entire Business.  The assets reflected
on the Balance Sheet, together with the assets and rights to be conveyed
pursuant to the Intellectual Property Assignment, are sufficient in all respects
to enable the Company to conduct or operate the Business as it is presently
conducted.  As of the Closing Date, all assets required or necessary to conduct
or operate the Business substantially as it has been reflected on the Financial
Statements (including the notes thereto) as of and for the year ended
December 31, 2004 will be owned or leased by the Company.

 

ARTICLE IV
REPRESENTATIONS OF THE PURCHASER AND MDC PARTNERS

 

The Purchaser and MDC Partners, jointly and severally, represent and warrant to
the Sellers as follows (except the representation and warranties set forth in
Sections 4.6 and 4.7 are made only by MDC Partners and only to Zyman):

 

Section 4.1                                   Existence and Good Standing.  The
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware with full corporate power and authority
to own its property and to carry on its business all as and in the places where
such properties are now owned or operated or such business is now being
conducted, except where the failure to be in good standing or so qualify would
not have a material adverse effect on the Purchaser.  MDC Partners is a
corporation duly organized, validly

 

26

--------------------------------------------------------------------------------


 

existing and in good standing under the laws of Ontario with full corporate
power and authority to own its property and to carry on its business all as and
in the places where such properties are now owned or operated or such business
is now being conducted, except where the failure to be in good standing or so
qualify would not have a material adverse effect on the Purchaser.

 

Section 4.2                                   Execution and Validity of
Agreement.  Each of MDC Partners and the Purchaser has the full corporate power
and authority to make, execute, deliver and perform this Agreement and the
transactions contemplated hereby.  The execution and delivery of this Agreement
by MDC Partners and the Purchaser and the consummation of the transactions
contemplated hereby have been duly authorized by all required corporate action
on behalf of the Purchaser.  This Agreement has been duly and validly executed
and delivered by MDC Partners and the Purchaser and, assuming due authorization,
execution and delivery by the Company and the Sellers, constitutes legal, valid
and binding obligations of MDC Partners and the Purchaser, enforceable against
each of them in accordance with its terms, subject to the Enforceability
Exceptions.

 

Section 4.3                                   Litigation; Solvency.  There is no
action, suit, proceeding at law or in equity by any Person, or any arbitration
or any administrative or other proceeding by or before (or to the knowledge of
the Purchaser, any investigation by), any Governmental or Regulatory Authority
pending or, to the knowledge of MDC Partners and the Purchaser, threatened
against MDC Partners or the Purchaser with respect to this Agreement.  Neither
MDC Partners nor the Purchaser is subject to any Order entered in any lawsuit or
proceeding with respect to this Agreement or the transactions contemplated
hereby.

 

Section 4.4                                   Non-Contravention; Approvals and
Consents.  As of the Closing Date, the execution, delivery and performance by
the Purchaser and MDC Partners of their respective obligations hereunder and the
consummation of the transactions contemplated hereby will not (a) violate,
conflict with or result in the breach of any provision of the articles of
incorporation and bylaws of the Purchaser or MDC Partners, or (b) assuming the
truth and accuracy of the Investment Representation Certificate, result in the
violation by the Purchaser or MDC Partners of any Laws or Orders of any
Governmental or Regulatory Authority applicable to the Purchaser or MDC Partners
or any of its assets or properties, or (c) result in a violation or breach of,
constitute (with or without notice or lapse of time or both) a default under, or
require the Purchaser or MDC Partners to obtain any consent, approval or action
of, make any filing with or give any notice to, or result in or give to any
Person any right of payment or reimbursement, termination, cancellation,
modification or acceleration of, or, except for such Liens as may be created in
connection with an MDC Financing, result in the creation or imposition of any
Lien upon any of the respective assets or properties of the Purchaser or MDC
Partners, under any of the terms, conditions or provisions of any Contract to
which the Purchaser or MDC Partners is a party or by which the Purchaser or MDC
Partners or any of its assets or properties are bound, except, in the case of
the foregoing clauses (b) and (c), for any such failures to be correct that
would not be material to the Purchaser or MDC Partners. Except as set forth on
Schedule 4.4, assuming the truth and accuracy of the Investment Representation
Certificate, no consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority or other public or private third party is
necessary or required under any of the terms, conditions or provisions of any
Law or Order of any Governmental or Regulatory Authority or any Contract to
which the Purchaser or MDC Partners is a party or by which the Purchaser or MDC
Partners or

 

27

--------------------------------------------------------------------------------


 

any of their respective assets or properties are bound for the execution and
delivery of this Agreement by the Purchaser or MDC Partners, the performance by
the Purchaser or MDC Partners of their respective obligations hereunder or the
consummation by the Purchaser or MDC Partners of the transactions contemplated
hereby, except for such consents, approvals, actions, filings or notices the
failure of which to be obtained or made would not be material to the Purchaser
or MDC Partners.

 

Section 4.5                                           Brokers.  No broker,
finder, agent or similar intermediary has acted on behalf of the Purchaser or
MDC Partners in connection with this Agreement or the transactions contemplated
hereby, and no brokerage commissions, finder’s fees or similar fees or
commissions are payable by the Purchaser or MDC Partners in connection therewith
based on any agreement, arrangement or understanding with either of them.

 

Section 4.6                                           MDC Stock.

 

4.6.1                        Each share of MDC Stock to be issued pursuant to
the terms of this Agreement will be duly and validly authorized for issuance by
MDC Partners, and upon consummation of the transactions contemplated hereby will
be duly and validly issued, fully paid and non-assessable, and not issued in
violation of any preemptive rights that have not been waived.  All of the shares
of MDC Stock to be issued pursuant to this Agreement will be (a) issued in
transactions exempted under all applicable Canadian securities laws and in
compliance with the rules and regulations of the Toronto Stock Exchange, and
assuming the accuracy and truthfulness of the representations in Section 3.2,
United States federal and state securities laws and (b) at the time of issuance,
approved for listing on The NASDAQ National Market and the Toronto Stock
Exchange, subject to official notice of issuance and/or the filing of customary
documents and payment of listing fees.

 

4.6.2                        As of December 31, 2004, the authorized capital
stock of MDC Partners consisted of unlimited Class A Subordinate Voting Shares,
unlimited Class B Shares, unlimited preference shares, issuable in series, 5,000
Series 1 preference shares, 700,000 Series 2 preference shares and unlimited
Series 3 preference shares, of which 21,937,871 Class A Subordinate Voting
Shares and 2,502 Class B Shares and no other shares were issued and outstanding
as of such date.  All of the issued and outstanding shares of MDC Stock have
been duly and validly issued and are fully paid and nonassessable, and not
issued in violation of any preemptive rights that have not been waived.

 

Section 4.7                                   MDC Filings.  MDC Partner’s
(i) annual report on Form 40-F/A for its fiscal year ended December 31, 2003,
(ii) quarterly reports on Form 10-Q/A for its fiscal quarters ended March 31,
2004, June 30, 2004 and on Form 10-Q for its fiscal quarter ended September 30,
2004, (iii) management information circular relating to the 2004 annual and
special meeting of shareholders, and (iv) other reports, statements and
schedules filed with the Securities and Exchange Commission (the “SEC”) since
December 31, 2003 and prior to the date hereof are referred to collectively
herein as the “MDC Documents.”  As of their respective dates (or, if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such amendment or superseding document), the MDC Documents (i) complied as to
form in all material respects with the applicable requirements of the Securities
and Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder and (ii) did not as of

 

28

--------------------------------------------------------------------------------


 

their respective dates contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided that the foregoing clause (ii) shall not apply to the
financial statements included in the MDC Documents (which are covered by the
following sentence).  The audited consolidated financial statements and
unaudited consolidated interim financial statements included in the MDC
Documents have been prepared in accordance with GAAP (except for the absence of
notes and normal and customary year-end adjustments for the unaudited balance
sheet and related statements of income and cash flow), consistently applied
throughout the periods indicated, and fairly present in all material respects
the financial condition of MDC Partners and its consolidated subsidiaries as
their respective dates and the results of operations for the periods covered
thereby in all material respects.  To the knowledge of MDC Partners, the
unaudited consolidated financial statements of MDC Partners for its fiscal year
ended December 31, 2004 included in the March 31, 2005 draft annual report on
Form 10-K for its fiscal year ended December 31, 2004 delivered to Zyman have
been prepared in accordance with GAAP, consistently applied throughout the
periods indicated, and fairly present in all material respects the financial
condition of MDC Partners and its consolidated subsidiaries as their respective
dates and the results of operations for the periods covered thereby in all
material respects.

 

Section 4.8                                   Representations re: Investment in
the Units.

 

4.8.1                        Investment.  Purchaser is acquiring the Purchased
Units for its own account, not as a nominee or agent, and not with a view to, of
for sale in connection with, any distribution thereof.  Purchaser understands
that the Purchased Units have not been, and at Closing will not have been,
registered under the Securities Act, or any state securities laws, by reason of
specific exemptions from the registration provisions of the Securities Act. 
Purchaser is an “accredited investor” within the meaning of
Rule 501(a) promulgated under the Securities Act.

 

4.8.2                        Investment Experience.  Purchaser represents that
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Purchased
Units, and has the ability to bear the economic risks of an investment in the
Purchased Units.  Purchaser further represents that it has had access, during
the course of the transactions and prior to the execution and delivery of this
Agreement to all such information as it deemed necessary or appropriate.

 

ARTICLE V
COVENANTS OF THE PARTIES

 

Section 5.1                                   Conduct of the Business.

 

5.1.1                        From the date hereof until the Closing Date, the
Company shall and shall cause its subsidiaries to operate in the ordinary course
of business in all material respects unless Purchaser shall have consented in
writing, which consent shall not be unreasonably withheld or delayed.  Without
limiting the generality of the foregoing, the Company shall and shall cause its
subsidiaries to pay their respective receivables and collect their respective
payables in the ordinary course of business consistent with past practice.

 

29

--------------------------------------------------------------------------------


 

5.1.2                        From the date hereof until the Closing Date, except
as otherwise provided for by this Agreement or consented to in writing by
Purchaser, the Sellers shall cause the Company not to, and the Company shall
not, nor shall it permit any of its subsidiaries to, (i) issue or sell any of
its or its subsidiaries’ equity interests, (ii) other than pursuant to the
exercise of options outstanding on the date hereof and disclosed in
Schedule 3.4, issue or sell any securities convertible into, or options with
respect to, warrants to purchase or rights to subscribe for any of its or its
subsidiaries’ equity interests, (iii) effect any recapitalization,
reclassification, dividend, split or like change in its capitalization,
(iv) amend its or any of its subsidiaries’ organizational documents,
(v) otherwise voluntarily take any action that would require disclosure under
Section 3.24 hereof (other than clause (iii)), (vi) declare, make or pay any
dividend or other distribution to the holders of its Units, (vii) make any
capital expenditure or commitment therefor which individually or in the
aggregate exceeds $100,000 or (viii) agree, whether or not in writing, to take
any of the actions set forth in any of the above clauses.

 

Section 5.2                                   Access to Books and Records.  From
the date hereof until the Closing Date, the Company shall (and shall cause the
respective officers, directors, employees, auditors and agents of the Company
and its subsidiaries to provide Purchaser and its accountants, investment
bankers, lenders (including their counsel), counsel and other authorized
representatives (“Purchaser’s Representatives”) with full access at all
reasonable times and upon reasonable notice to the offices, properties,
personnel, books, records and other information of the Company and its
subsidiaries and will cause the officers of the Company and each of its
subsidiaries to furnish to Purchaser and its Purchaser’s Representatives,
promptly upon request therefor, any and all financial, technical and operating
data and other information pertaining to such entity and otherwise fully
cooperate with the conduct of due diligence by Purchaser and its Purchaser’s
Representatives in order for Purchaser to have the opportunity to make such
investigation as it shall desire to make of the affairs of the Company and its
subsidiaries.

 

Section 5.3                                   Regulatory Filings.  As promptly
as possible after the date of this Agreement, Purchaser, the Company and, if
applicable, the Sellers shall make or cause to be made all filings and
submissions under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) (requesting termination of the waiting period
thereunder), if required, and any other laws or regulations applicable to
Purchasers, Sellers and the Company for the consummation of the transactions
contemplated herein.  Purchaser, Sellers and the Company shall coordinate and
cooperate in exchanging such information and assistance as each party may
reasonably request in connection with all of the foregoing.  In furtherance and
not in limitation of the covenants of the Purchaser contained in this Sections
5.3 and in Section 5.7, Purchaser, Sellers and the Company shall use all
reasonable best efforts to cause the expiration or termination of the applicable
waiting periods under the HSR Act and not to extend any waiting period under the
HSR Act.  For purposes of this Section 5.06, “reasonable best efforts” shall not
require any party to agree to dispose of any of its existing assets or
discontinue or alter the operation of its or any of its affiliates’ businesses
as they are currently operated.

 

Section 5.4                                   Conditions.

 

Sellers and the Company shall use reasonable best efforts to cause the
conditions set forth in Sections 6.1 and 6.2 to be satisfied and to consummate
the transactions contemplated

 

30

--------------------------------------------------------------------------------


 

herein.  Purchaser shall use reasonable best efforts to cause the conditions set
forth in Sections 6.1 and 6.3 to be satisfied and to consummate the transactions
contemplated herein.

 

Section 5.5                                   Transfers.  Each Seller agrees
that, from and after the date of this Agreement until the Closing, such Seller
shall not sell, convey, assign, transfer, pledge or otherwise dispose of any
Units except as expressly contemplated by this Agreement.

 

Section 5.6                                   Notification.  From the date
hereof until the Closing Date, the Sellers and the Company shall disclose to
Purchaser in writing any variances from the representations and warranties
contained in Article III and any failure of Sellers or the Company or its
subsidiaries, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by any of them under
this Agreement, promptly upon the Sellers’ or the Company’s obtaining knowledge
thereof, in any such case, that will or is reasonably likely to result in the
failure to satisfy any of the conditions, prior to Closing, specified in
Article VI of this Agreement.  The Sellers acknowledge that Purchaser does not
and will not waive any rights it may have under this Agreement as a result of
any such notifications. No supplement or amendment to any schedule will have any
effect for the purposes of determining satisfaction of the conditions set forth
in Section 6.2, liability for breaches of this Agreement or the indemnification
provided for in Article VIII.

 

Section 5.7                                   Consents and Approvals.

 

5.7.1                        The Company shall use its reasonable best efforts
(including, as soon as practicable, giving any required notices, or making any
required filings) to obtain the consents listed on Schedule 5.7.1 (the “Company
Consents”).

 

5.7.2                        The Purchaser shall use its reasonable best efforts
(including, as soon as practicable, giving any required notices, or making any
required filings) to obtain the consents listed on Schedule 5.7.2 (the
“Purchaser Consents”).

 

Section 5.8                                   Further Assurances.  From time to
time, as and when requested by any party hereto and at such party’s expense, any
other party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions as the requesting party may reasonably deem
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement.

 

Section 5.9                                   Intellectual Property Assignment. 
The Company and Zyman shall enter into the intellectual property assignment in
form attached hereto as Exhibit 5.9 (the “Intellectual Property Assignment”),
transferring, effective as of the Closing, ownership of the assets and rights
described therein to the Company.

 

Section 5.10                            LLC Agreement. At the Closing, the
Purchaser and MDC Partners shall execute and deliver, and become party to, the
LLC Agreement.

 

Section 5.11                            Accrued Distributions.  The Purchaser
shall cause the Accountants as soon as practicable after the Closing, to prepare
in accordance with GAAP, a report containing the Closing Balance Sheet, together
with a statement of the Accountants based upon such report which sets forth the
profits of the Company payable to unitholders as of December 31, 2004 that

 

31

--------------------------------------------------------------------------------


 

have not been distributed as of the Closing Date (the “5% Equity”) and the PBT
(for purposes of this sentence, as such term is defined in the LLC Agreement) of
the Company payable to unitholders from January 1, 2005 up to the Closing Date
that have not been distributed as of the Closing Date (the “Dividends Payable”)
line items from the Company’s balance sheet (the “Special Determination”).  For
purposes of this Section 5.11, any of the Company’s expenses referred to in
Section 9.2 which have not been paid as of the Closing shall be accrued on the
Closing Balance Sheet.  If Zyman does not agree that the Special Determination
correctly states 5% Equity or Dividends Payable, Zyman shall promptly (but not
later than 30 days after the delivery to them of the Special Determination) give
written notice to the Purchaser of any exceptions thereto (in reasonable detail
describing the nature of the disagreement asserted).  If the Purchaser and Zyman
reconcile their differences, the calculations of 5% Equity and Dividends Payable
shall be adjusted accordingly and shall thereupon become binding, final and
conclusive for purposes of Section 3.4(e) of the LLC Agreement.  If Zyman and
the Purchaser are unable to reconcile their differences in writing within 20
days after written notice of exceptions is delivered to the Purchaser (the
“Reconciliation Period”), the items in dispute shall be submitted to a mutually
acceptable accounting firm (other than the Accountants) selected from any of the
four largest accounting firms in the United States in terms of gross revenues
(the “Independent Auditors”) for final determination.  The calculations of 5%
Equity and Dividends Payable shall be deemed adjusted in accordance with the
determination of the Independent Auditors and shall become binding, final and
conclusive for purposes of Section 3.5(e) of the LLC Agreement.  The Independent
Auditors shall consider only the items in dispute and shall be instructed to act
within 20 days (or such longer period as Zyman and the Purchaser may agree) to
resolve all items in dispute.  If Zyman does not give written notice of any
exception within 30 days after the delivery to them of the Special Determination
or if Zyman gives written notification of its acceptance of 5% Equity and
Dividends Payable prior to the end of such 30 day period, 5% Equity and
Dividends Payable set forth in the Special Determination shall thereupon become
binding, final and conclusive for purposes of the LLC Agreement.  The
determinations of 5% Equity and Dividends Payable pursuant to the terms of this
Section 5.11 shall be binding on all of the members of the Company.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1                                   Conditions to Closing of the
Parties.  The respective obligations of each party to this Agreement to effect
the transactions contemplated by this Agreement is subject to the satisfaction
of the following conditions as of the Closing:

 

6.1.1                        The applicable waiting periods, if any, under the
HSR Act shall have expired or been terminated;

 

6.1.2                        No statute, Law or Order shall have been enacted or
issued by a Governmental or Regulatory Entity after the date hereof which would
impair the full performance of the terms of this Agreement or the consummation
of any of the transactions contemplated hereby, declare unlawful the
transactions contemplated by this Agreement or cause such transactions to be
rescinded and no proceeding or lawsuit will have been commenced by any
Governmental or Regulatory Entity for the purpose of obtaining any such
injunction, writ, judgment, decree or other order and no written notice will
have been received from any Governmental or Regulatory

 

32

--------------------------------------------------------------------------------


 

Entity indicating an intent to restrain, prevent or restructure the transactions
contemplated by this Agreement; and

 

6.1.3                        All consents, approvals, orders or authorizations
of, or registrations, declarations or filings with, any Governmental or
Regulatory Entity required in connection with the execution, delivery or
performance of this Agreement will have been obtained or made, except where the
failure to obtain such consents, approvals, orders, authorizations,
registrations, declarations or filings would not reasonably be expected to be
materially adverse to the Company, the Sellers, MDC Partners or the Purchaser or
the transactions contemplated under this Agreement.

 

Section 6.2                                   Conditions to Purchasers’
Obligations.  The obligation of the Purchaser to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions as of the Closing:

 

6.2.1                        The representations and warranties of the Company
and the Sellers contained herein shall be true and correct (without regard to
any qualification in such representations and warranties by “Material Adverse
Effect”, “Seller Material Adverse Effect”, “Zyman Material Adverse Effect”, “in
all material respects” or other similar materiality qualifiers) as of the date
hereof and as of the Closing Date with the same effect as though made on the
Closing Date (other than those representations and warranties that address
matters as of particular dates which shall be true and correct at and as of such
particular dates), with such exceptions to be true and correct as would not,
individually or in the aggregate, have a Material Adverse Effect, Seller
Material Adverse Effect or Zyman Material Adverse Effect; provided, that the
representations and warranties in Section 3.1.5 shall be true and correct in all
respects as of the Closing Date as though then made and as though the Closing
Date was substituted for the date of this Agreement throughout such
representation and warranties.  Zyman shall have delivered to the Purchaser a
certificate, dated the Closing Date, to the foregoing effect.

 

6.2.2                        The Company and the Sellers shall have performed
and complied in all material respects with all agreements contained herein
required to be performed or complied with by them on or before the Closing Date
and the Company and Zyman shall have delivered to the Purchaser a certificate,
dated the Closing Date, to such effect.

 

6.2.3                        Between the date hereof and the Closing Date, there
shall not have occurred any event or change which would reasonably be expected
to have a Material Adverse Effect on the Company and its subsidiaries or which
would adversely affect the Company’s or any Seller’s ability to consummate the
transactions contemplated in this Agreement or in any Other Agreement in any
material respect, and Zyman shall have delivered to the Purchaser a certificate,
dated the Closing Date, to such effect.  For purposes of this Section 6.2.3,
“Material Adverse Effect” shall not include any change to the extent relating to
or arising from any change in laws or regulation or change in enforcement
thereof after the date of this Agreement.

 

6.2.4                        The Company shall have obtained or given, at no
expense to the Purchaser or MDC Partners all of the Company Consents, and there
shall not have been withdrawn or modified, any Company Consent.  Each such
consent or approval shall be in form satisfactory to counsel for the Purchaser.

 

33

--------------------------------------------------------------------------------


 

6.2.5                        The transfer of intellectual property shall have
been completed pursuant to and in accordance with the Intellectual Property
Assignment.

 

6.2.6                        The Purchaser shall have received the opinion of
Jones Day, counsel to the Company and the Sellers, dated as of the Closing Date,
substantially in the form and to the effect of Exhibit 6.2.6 hereto.

 

6.2.7                        The Company shall be the beneficiary of one or more
“key man” life insurance policies providing no less than $30 million in benefits
in the aggregate upon the death of Sergio Zyman.

 

6.2.8                        Each of the transactions described in this
Agreement shall have been consummated in a manner satisfactory to the Purchaser
and Seller shall have provided evidence of same reasonably satisfactory to
Purchaser and its counsel.

 

6.2.9                        The Company shall have executed the documentation
required under Section 7.1.

 

6.2.10                  Sergio Zyman and the Company shall have executed the
employment agreement in the form of Schedule 6.2.10 and Sergio Zyman shall be
actively employed by the Company.

 

Section 6.3                                   Conditions to the Sellers’
Obligations.  The obligation of the Sellers to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions as of the Closing:

 

6.3.1                        The representations and warranties of the MDC
Partners and the Purchaser contained herein shall be true and correct (without
regard to any qualification in such representations and warranties by “material
adverse effect” or other similar materiality qualifiers) as of the date hereof
and as of the Closing Date with the same effect as though made on the Closing
Date (other than those representations and warranties that address matters as of
particular dates which shall be true and correct at and as of such particular
dates), with such exceptions to be true and correct as would not, individually
or in the aggregate, have a material adverse effect on the Purchaser.

 

6.3.2                        MDC Partners and the Purchaser shall have performed
and complied in all material respects with all agreements contained herein
required to be performed or complied with by them on or before the Closing Date,
and MDC Partners and the Purchaser shall have delivered to Zyman a certificate,
dated the Closing Date, to such effect.

 

6.3.3                        The Company shall have received the opinions of
counsel to the Purchaser, dated as of the Closing Date, substantially in the
form and to the effect of Exhibit 6.3.3 hereto.

 

ARTICLE VII
OTHER AGREEMENTS

 

Section 7.1                                   MDC Financing.

 

Notwithstanding anything to the contrary contained in this Agreement, in
consideration for the payment of the Purchase Price under Section 2.1 hereof and
for other good

 

34

--------------------------------------------------------------------------------


 

and valuable consideration, the parties hereto hereby (i) agree that MDC
Partners and/or one of its affiliates, in connection with its or any of its
affiliates’ current or future credit facilities, debt offerings (including,
without limitation, senior, subordinated or mezzanine debt issued in a public
offering or a Regulation S or Rule 144A private placement) or any other debt
agreements, shall be entitled to: (w) pledge or grant a security interest in or
otherwise have a Lien placed upon the Purchased Units; (x) pledge or grant a
security interest in or to otherwise have a Lien placed upon the assets and
properties of the Company and/or its subsidiaries (if any); (y) assign all of
its rights, benefit, title and interest in the Company and distributions
therefrom, including, without limitation, all rights and claims pursuant to and
under the Puts and Calls (as such terms are defined in the LLC Agreement) to or
to an agent or representative on behalf of, its bank or lender or group of banks
or group of lenders (as applicable and collectively, the “Lender”); and (z) have
the Company and/or its subsidiaries (if any) provide guarantees and such other
ancillary security and related documentation as reasonably required by the
Lender from time to time (the items in (w), (x), (y) and (z) being collectively
referred to as an “MDC Financing”); and (ii) consents unconditionally to (x) the
granting of all security and the execution of all documents required in
connection with an MDC Financing and the enforcement thereof, where applicable,
by the Lender; and (y) any transaction by which the Lender becomes the absolute
legal and beneficial owner of any Units which have been pledged or assigned by
it.

 

Section 7.2                                   Tax Matters.

 

7.2.1                        Allocation.  The Purchaser shall prepare an
allocation of the Purchase Price (and of other capitalized costs) among the
assets of the Company pursuant to the election under Section 754 of the Code and
the Treasury Regulations thereunder (or comparable provisions of state, local or
foreign law) (the “Section 754 Election”) described in Section 7.2.2 hereunder
and in accordance with Section 755 of the Code and other applicable provisions
of the Code and Treasury Regulations thereunder (the “Purchase Price
Allocation”).  The Purchase Price Allocation shall be adjusted as necessary to
take into account any payments, including the Additional Payment, appropriately
treated as purchase price pursuant to U.S. federal Tax law and any analogous
provision of foreign, state or local law.

 

7.2.2                        754 Election.  In cooperation with the Purchaser,
the Company, which is classified as a partnership for U.S. federal income Tax
purposes (and for applicable state and local income Tax purposes), shall file a
valid Section 754 Election, which Section 754 Election shall be filed by the
Company with its U.S. federal income tax return for the taxable year that
includes the Purchaser’s acquisition of the Purchased Unit and shall be
effective for such year (unless such entity already has a valid Section 754
Election in effect and filed with the Internal Revenue Service) and any other
forms necessary for the completion of a valid Section 754 Election effective as
of such taxable year, and shall not take any action or position inconsistent
with such Section 754 Election on any Tax Return or before any taxing authority.

 

7.2.3                        Tax Cooperation.  The Purchaser, the Company, and
the Sellers shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns relating to the
operations of the Company and its subsidiaries, and any audit, litigation or
other proceeding with respect to Taxes.  Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees

 

35

--------------------------------------------------------------------------------


 

available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  The Company and the Sellers
agree (A) to retain all books and records with respect to Tax matters pertinent
to the Company and its subsidiaries relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by the Purchaser, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Company and the
Sellers shall allow the other party to take possession of such books and
records.

 

7.2.4                        Tax Liability.  To the extent that any of the
transactions contemplated by this Agreement gives rise to sales and/or use tax
liability or other transfer, purchase, stamp or recordation documentary tax and
fees (collectively, “Sales Taxes”), the Sellers shall promptly pay such Sales
Taxes to the appropriate tax authorities.  The Sellers shall cause the Company
to deliver to the Purchaser completed returns in respect of any Sales Taxes
required to be filed with respect to the transactions contemplated herein
(regardless of whether such returns are informational or show Sales Tax
liability) for filing with the appropriate taxing authority.

 

7.2.5                        Pre-Closing Taxes.  Unless accrued for on the books
of the Company as Taxes payable (including income and franchise Taxes) by the
Company, Sellers shall pay (i) all Taxes of the Company for all Taxable periods
ending on or before the Closing Date and the portion through the end of the
Closing Date for any Taxable period that includes (but does not end on) the
Closing Date, (ii) all Taxes of any member of an affiliated, consolidated,
combined or unitary group of which the Company is or was a member on or prior to
the Closing Date; (iii) any and all Taxes of any person imposed on the Company
for any period as a transferee or successor in respect of a transaction
occurring on or before the Closing Date, by law, contract, or otherwise; and
(iv) any Taxes imposed upon and payable by the Company for any period ending on
or before the Closing Date, which Taxes are attributable to the issuance of
options, the exercise of options, or the exchange of units of Nevada LLC for
Class B Units pursuant to the Merger.

 

Section 7.3                                   Zyman Activities.  Zyman shall not
(i) conduct any business or have any assets or liabilities other than its
ownership of the Units and the MDC Stock and its performance of its obligations
under this Agreement and ownership of cash or marketable securities not
representing more than 1% of the issued and outstanding stock of any public
company, (ii) transfer any Units other than in accordance with the LLC
Agreement, (iii) liquidate, dissolve or wind-up or take any action in connection
therewith, or (iv) transfer any of its assets (other than the Units the transfer
of which shall be governed by the LLC Agreement) to any Person other than its
direct stockholders provided that in connection with any such transfer to its
direct stockholders, the transferee shall execute a guaranty with respect to
Zyman’s indemnification obligations under Article VIII which guaranty shall be
in form and substance reasonably satisfactory to the Purchaser and which shall
provide that the transferee is jointly and severally liable with Zyman and that
the transferee shall not make any further transfers of such transferred amounts;
provided, that such transferee’s liability under such guaranty shall not exceed
(A) in the case of any stockholder of Zyman that is a trust, the lesser of
(1) the fair market value of such transferred assets received by it and (2) the
total liability of Zyman under this Agreement multiplied by the percentage of
Zyman’s outstanding shares owned by such transferee and (B) in the case of any
other stockholder of Zyman, the fair market value of such

 

36

--------------------------------------------------------------------------------


 

transferred assets; provided further that, with respect to a transfer to a trust
described in clause (A), SZ hereby agrees to provide a guaranty with respect to
Zyman’s indemnification obligations for an amount equal to the positive
difference, if any, between the fair market value of the assets transferred to
such trust and the amount of liability assumed by such trust pursuant to the
guaranty executed by such trust.

 

ARTICLE VIII

SURVIVAL; INDEMNITY

 

Section 8.1                                   Survival.  Notwithstanding any
right of any party hereto fully to investigate the affairs of any other party,
and notwithstanding any knowledge of facts determined or determinable pursuant
to such investigation or right of investigation, each party hereto shall have
the right to rely fully upon the representations, warranties, covenants and
agreements of the other parties contained in this Agreement and the Schedules,
if any, furnished by any other party pursuant to this Agreement, or in any
certificate or document delivered at the Closing by any other party.  The
respective representations, warranties, covenants and agreements of the Sellers,
the Company, the Purchaser and MDC Partners contained in this Agreement shall
survive the Closing as follows:

 

8.1.1                        the representations and warranties in this
Agreement and any covenant or agreement to be performed prior to the Closing
shall survive until the later to occur of the first anniversary of the Closing
Date, or 90 days after the issuance of audited financial statements for the
Company, at and for the period ending, December 31, 2005; provided, that the
representations and warranties set forth in Section 3.12 shall survive for a
period of ninety days after the termination of the applicable statute of
limitations period and; provided, further that the representations and
warranties set forth in Sections 3.1.1, 3.1.2, the last sentence of 3.1.3,
3.1.5, 3.2, 3.3, 3.4, 3.24(iv), 3.26, 4.1, 4.2, and 4.5 and Section 4.6.1 and
the covenant set forth in Section 5.1.2(vi) shall not terminate;

 

8.1.2                        any covenant or agreement to be performed after the
Closing shall survive the Closing in accordance with its terms.

 

No claim for indemnification hereunder for breach of any such representations,
warranties, covenants or agreements may be made after the expiration of the
survival period applicable to such claims; provided, that any claim for
indemnification for which notice has been given within the prescribed period may
be prosecuted to conclusion notwithstanding the subsequent expiration of such
period.

 

Section 8.2                                   Obligation of the Sellers to
Indemnify.

 

8.2.1                        General Indemnity. Subject to the limitations
contained in Sections 8.1 and 8.6.1, each of the Sellers, jointly and severally
(with respect to clauses (a) and (b) below) and Zyman only (with respect to
clause (c) below), hereby agrees to indemnify the Purchaser and its affiliates
(including the Company), stockholders, officers, directors, employees, agents,
representatives and successors, permitted assignees of the Purchaser and their
affiliates (individually, a “Purchaser Indemnified Party” and collectively, the
“Purchaser Indemnified

 

37

--------------------------------------------------------------------------------


 

Parties”) against, and to protect, save and keep harmless the Purchaser
Indemnified Parties from, and to pay on behalf of or reimburse the Purchaser
Indemnified Parties as and when incurred for, any and all liabilities (including
liabilities for Taxes), obligations, losses, damages, penalties, demands,
claims, actions, suits, judgments, settlements, penalties, interest,
out-of-pocket costs, expenses and disbursements (including reasonable costs of
investigation, and reasonable attorneys’, accountants’ and expert witnesses’
fees) of whatever kind and nature (collectively, “Losses”), that may be imposed
on or incurred by any Purchaser Indemnified Party as a consequence of, in
connection with, incident to, resulting from or arising out of or in any way
related to or by virtue of (a) any breach of any warranty or representation
contained in Article III B hereof or in any certificate delivered by Zyman on
behalf of the Sellers at the Closing; (b) any breach or failure by the Company
to comply with, perform or discharge any obligation, agreement or covenant by
the Company contained in this Agreement required to be performed on or prior to
the Closing Date and (c) any breach or failure by the Company to comply with,
perform or discharge any obligation, agreement or covenant by the Company
contained in this Agreement to be performed after the Closing Date; provided,
that, for purposes of clause (a) above, any qualification of such
representations and warranties by reference to the materiality of matters stated
therein, or words of similar effect, shall be disregarded in determining a
breach thereof; provided, that, with respect to any Losses suffered by the
Company or any subsidiary of the Company, the amount of such Losses payable to
any Purchaser Indemnified Party (other than the Company, in which case the
Losses payable shall be 100% of such Losses) shall equal 61.65% of the aggregate
amount of Losses suffered by the Company.

 

8.2.2                        Special Indemnification.  Subject to the
limitations contained in Sections 8.1 and 8.6.1, each of the Sellers hereby
severally agrees to indemnify the Purchaser Indemnified Parties against, and to
protect, save and keep harmless the Purchaser Indemnified Parties from, and to
assume liability for, the payment of all Losses that may be imposed on or
incurred by any Purchaser Indemnified Party as a consequence of or in connection
with, incident to, resulting from or arising out of or in any way related to or
by virtue of: (a) any breach of a representation or warranty by such Seller
contained in Article III A hereof; and (b) any breach or failure by such Seller
to comply with, perform or discharge any obligation, agreement or covenant by
such Seller contained in this Agreement; provided, that, for purposes of clause
(a) above, any qualification of such representations and warranties by reference
to the materiality of matters stated therein, or words of similar effect, shall
be disregarded in determining a breach thereof.  Any claim for indemnity made
under this Section 8.2.2 shall not be construed as a claim under Section 8.2.1
hereof even if the Purchaser Indemnified Party could have made a claim under
Section 8.2.1 hereof in respect of the same matters.

 

8.2.3                        “Losses”. The term “Losses” as used in this
Article VIII is not limited to matters asserted by third parties against any
Purchaser Indemnified Party but includes Losses incurred or sustained by a
Purchaser Indemnified Party in the absence of Third Party Claims (as defined in
Section 8.4.2 hereof).

 

Section 8.3                                   Obligation of the Purchaser and
MDC Partners to Indemnify.  Subject to the limitations set forth in Section 8.1
and 8.6.1 hereof, the Purchaser and MDC Partners hereby agree, jointly and
severally, to indemnify the Sellers (individually a “Seller Indemnified Party”
and collectively, the “Seller Indemnified Parties”) against, and to protect,
save and keep harmless the Seller Indemnified Parties from, and to pay on behalf
of or reimburse

 

38

--------------------------------------------------------------------------------


 

the Seller Indemnified Parties as and when incurred for, any and all Losses that
may be imposed on or incurred by the Seller Indemnified Parties as a consequence
of, in connection with, incident to, resulting from or arising out of or in any
way related to or by virtue of: (a) any breach of any warranty or representation
of the Purchaser or MDC Partners contained in Article IV hereof or in any
certificate delivered by the Purchaser at the Closing; and (b) any breach or
failure by the Purchaser or MDC Partners to comply with, perform or discharge
any obligation, agreement or covenant by the Purchaser or MDC Partners contained
in this Agreement; provided, that, for purposes of clause (a) above, any
qualification of such representations and warranties by reference to the
materiality of matters stated therein, or words of similar effect, shall be
disregarded in determining a breach thereof.

 

Section 8.4                                   Indemnification Procedures.

 

8.4.1                        Non-Third Party Claims.

 

(a)                                  In the event that any Person entitled to
indemnification under this Agreement (an “Indemnified Party”) asserts a claim
for indemnification which does not involve a Third Party Claim (as defined in
Section 8.4.2) (a “Non-Third Party Claim”), against which a Person is required
to provide indemnification under this Agreement (an “Indemnifying Party”), the
Indemnified Party shall give written notice to the Indemnifying Party (the
“Non-Third Party Claim Notice”), which Non-Third Party Claim Notice shall
(i) describe the claim in reasonable detail, and (ii) indicate the amount
(estimated, if necessary, and to the extent feasible) of the Losses that have
been or may be suffered by the Indemnified Party.

 

(b)                                 The Indemnifying Party may acknowledge and
agree by written notice (the “Non-Third Party Acknowledgement of Liability”) to
the Indemnified Party to satisfy the Non-Third Party Claim within 30 days of
receipt of the Non-Third Party Claim Notice.  In the event that the Indemnifying
Party disputes the Non-Third Party Claim, the Indemnifying Party shall provide
written notice of such dispute (the “Non-Third Party Dispute Notice”) to the
Indemnified Party within 30 days of receipt of the Non-Third Party Claim Notice
(the “Non-Third Party Dispute Period”), setting forth a reasonable basis of such
dispute.  In the event that the Indemnifying Party shall fail to deliver the
Non-Third Party Acknowledgement of Liability or Non-Third Party Dispute Notice
within the Non-Third Party Dispute Period, the Indemnifying Party shall be
deemed to have acknowledged and agreed to pay the Non-Third Party Claim in full
and to have waived any right to dispute the Non-Third Party Claim.  Once the
Indemnifying Party has acknowledged and agreed to pay any Non-Third Party Claim
pursuant to this Section 8.4.1, or once any dispute under this Section 8.4.1 has
been finally resolved in favor of indemnification by a court or other tribunal
of competent jurisdiction, subject to the provisions of Section 8.6.1, the
Indemnifying Party shall pay the amount of such Non-Third Party Claim to the
Indemnified Party within 10 days of the date of acknowledgement or resolution,
as the case may be, to such account and in such manner as is designated in
writing by the Indemnified Party.

 

8.4.2                        Third-Party Claims.

 

(a)                                  In the event that any Indemnified Party
asserts a claim for indemnification or receives notice of the assertion of any
claim or of the commencement of any action or proceeding by any Person who is
not a party to this Agreement or an affiliate of a party to this

 

39

--------------------------------------------------------------------------------


 

Agreement in respect of which such Indemnified Party is entitled to
indemnification by an Indemnifying Party under this Agreement (a “Third Party
Claim”), the Indemnified Party shall give written notice to the Indemnifying
Party (the “Third Party Claims Notice”) as promptly as practicable and, in any
such event, not later than 10 days after asserting or learning of such Third
Party Claim, together with a statement specifying the basis of such Third Party
Claim.  The Third Party Claim Notice shall (i) describe the claim in reasonable
detail, and (ii) indicate the amount (estimated, if necessary, and to the extent
feasible) of the Losses that have been or may be suffered by the Indemnified
Party. The Indemnifying Party must provide written notice to the Indemnified
Party that it is either (i) assuming responsibility for the Third Party Claim or
(ii) disputing the claim for indemnification against it (the “Indemnification
Notice”).  The Indemnification Notice must be provided by the Indemnifying Party
to the Indemnified Party as promptly as practicable and, in any such event, not
later than 30 days after receipt of the Third Party Claims Notice (the
“Indemnification Notice Period”).

 

(b)                                 If the Indemnifying Party provides an
Indemnification Notice to the Indemnified Party within the Indemnification
Notice Period that it assumes responsibility for the Third Party Claim, the
Indemnifying Party shall conduct at its expense the defense against such Third
Party Claim in its own name, or if necessary in the name of the Indemnified
Party.  The Defense Notice shall specify the counsel it will appoint to defend
such claim (“Defense Counsel”); provided, however, that the Indemnified Party
shall have the right to approve the Defense Counsel, which approval shall not be
unreasonably withheld or delayed.  In the event that the Indemnifying Party
fails to give the Indemnification Notice within the Indemnification Notice
Period, the Indemnified Party shall have the right to conduct the defense and to
compromise and settle such Third Party Claim without the prior consent of the
Indemnifying Party and subject to the provisions of Section 8.6.1, the
Indemnifying Party will be liable for all costs, expenses, settlement amounts or
other Losses paid or incurred in connection therewith.

 

(c)                                  In the event that the Indemnifying Party
disputes the claim for indemnification against it, the Indemnified Party shall
have the right to conduct the defense and to compromise and settle such Third
Party Claim, without the prior consent of the Indemnifying Party. Once such
dispute has been finally resolved in favor of indemnification by a court or
other tribunal of competent jurisdiction or by mutual agreement of the
Indemnified Party and Indemnifying Party, subject to the provisions of
Section 8.6.1, the Indemnifying Party shall within 10 days of the date of such
resolution or agreement, pay to the Indemnified Party all Losses paid or
incurred by the Indemnified Party in connection therewith.

 

(d)                                 In the event that the Indemnifying Party
delivers an Indemnification Notice pursuant to which it elects to conduct the
defense of the Third Party Claim, the Indemnifying Party shall be entitled to
have the exclusive control over the defense of the Third Party Claim and the
Indemnified Party will cooperate in good faith with and make available to the
Indemnifying Party such assistance and materials as it may reasonably request,
all at the expense of the Indemnifying Party.  The Indemnified Party shall have
the right at its expense to participate in the defense assisted by counsel of
its own choosing.  The Indemnifying Party will not settle the Third Party Claim
or cease to defend against any Third Party Claim as to which it has delivered an
Indemnification Notice (as to which it has assumed responsibility for the Third
Party Claim), without the prior written consent of the Indemnified Party if, as
a result of such settlement or cessation of defense, (i) injunctive relief or
specific performance would be imposed

 

40

--------------------------------------------------------------------------------


 

against the Indemnified Party, or (ii) such settlement or cessation would lead
to liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder.

 

(e)                                  If an Indemnified Party refuses to consent
to a bona fide offer of settlement which the Indemnifying Party wishes to
accept, which provides for a full release of the Indemnified Party and its
affiliates relating to the Third Party Claims underlying the offer of settlement
and solely for a monetary payment, the Indemnified Party may continue to pursue
such matter, free of any participation by the Indemnifying Party, at the sole
expense of the Indemnified Party. In such an event, the obligation of the
Indemnifying Party shall be limited to the amount of the offer of settlement
which the Indemnified Party refused to accept plus the reasonable costs and
expenses of the Indemnified Party incurred prior to the date the Indemnifying
Party notified the Indemnified Party of the offer of settlement.

 

(f)                                    A failure by an Indemnified Party to give
timely, complete or accurate notice as provided in this Section 8.4 will not
affect the rights or obligations of any party hereunder except and only to the
extent that, as a result of such failure, any party entitled to receive such
notice was deprived of its right to recover any payment under its applicable
insurance coverage or was otherwise directly and materially damaged as a result
of such failure to give timely notice.

 

8.4.3                        Manner of Payment.  Any indemnification of a
Purchaser Indemnified Party by one or more Seller(s) pursuant to this
Article VIII shall first be disbursed from such Seller(s)’ portion of the Escrow
Amount in accordance with the Escrow Agreement up to (and in no event exceeding)
an amount equal to such Seller(s)’ pro rata portion (based on the applicable
Seller Percentage(s)) of the Escrow Amount (taking into account any prior
disbursements from such Seller(s)’ portion of the Escrow Amount) and after there
are no assets available for disbursement from the Escrow Account,
indemnification shall be effected by wire transfer of immediately available
funds or delivery of shares from the applicable individual Seller to an account
designated by such Purchaser Indemnified Party within 10 days after the
determination thereof pursuant to the procedures of this Article VIII.  For
purposes of the preceding sentence, to the extent that Zyman is to satisfy all
or a portion of its indemnity claim with shares of MDC Stock, the number of
shares of MDC Stock which shall be disbursed to any Purchaser Indemnified Party
out of the Escrow Share Amount shall be the number of shares of MDC Stock equal
to the cash amount owed by Zyman to such Purchaser Indemnified Party, based on
the Market Price of a share of MDC Stock as of the date on which such shares are
released to any Purchaser Indemnified Party.  Any indemnification of a Seller
Indemnified Party pursuant to this Article VIII shall be effected by wire
transfer of immediately available funds from the Purchaser to account(s)
designated by such Seller Indemnified Party within 10 days after the
determination thereof pursuant to the procedures of this Article VIII.

 

Section 8.5                                   Right of Offset.  Without limiting
any other rights or remedies available to it, the Purchaser shall be entitled,
subject to the limitations set forth in Section 8.6, to offset any claim for
indemnity made pursuant to Section 8.2 and in accordance with Section 8.4,
against any payment of the Purchase Price due under Section 2.1; provided,
however, the Purchaser may only exercise such right of offset in respect of
claims relating to Losses which have been determined to be subject to
indemnification by the Seller in accordance with the procedures set forth in
Section 8.4.

 

41

--------------------------------------------------------------------------------


 

Section 8.6                                   Limitations On and Other Matters
Regarding Indemnification.

 

8.6.1                        Indemnity Cushion and Cap; Sole and Exclusive
Remedy.

 

(I)                                     SUBJECT TO SECTION 8.6.3, NO SELLER
SHALL HAVE ANY LIABILITY TO ANY PURCHASER INDEMNIFIED PARTY UNDER SECTION 8.2 OF
THIS AGREEMENT UNTIL SUCH TIME AS THE TOTAL AMOUNT OF LOSSES INCURRED BY THE
PURCHASER INDEMNIFIED PARTIES ARISING OUT OF THE MATTERS REFERRED TO IN SECTIONS
8.2.1 AND 8.2.2 EXCEEDS $650,000, AT WHICH TIME EACH SELLER SHALL BE LIABLE FOR
ALL LOSSES UNDER SECTION 8.2.1, AND SHALL BE LIABLE FOR ALL LOSSES UNDER
SECTION 8.2.2 IN CONNECTION WITH BREACHES BY SUCH SELLER, IN EXCESS OF THE
PRODUCT OF SUCH SELLER’S SELLER PERCENTAGE MULTIPLIED BY $650,000.  SUBJECT TO
SECTION 8.6.3, THE MAXIMUM AGGREGATE LIABILITY OF EACH SELLER UNDER SECTION 8.2
OF THIS AGREEMENT SHALL BE EQUAL TO SUCH SELLER’S SELLER PERCENTAGE MULTIPLIED
BY $6,500,000 (THE “CAP”).

 

(II)                                  SUBJECT TO SECTION 8.6.3, THE PURCHASER
SHALL NOT HAVE ANY LIABILITY TO ANY SELLER INDEMNIFIED PARTY WITH RESPECT TO
LOSSES ARISING OUT OF ANY OF THE MATTERS REFERRED TO IN SECTION 8.3 UNTIL SUCH
TIME AS THE AMOUNT OF SUCH LIABILITY SHALL EXCEED $650,000 IN THE AGGREGATE (IN
WHICH CASE THE PURCHASER SHALL BE LIABLE FOR ALL LOSSES IN EXCESS OF $650,000). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SUBJECT TO SECTION 8.6.3, THE
MAXIMUM AGGREGATE LIABILITY OF THE PURCHASER FOR INDEMNITY PAYMENTS UNDER THIS
AGREEMENT AND IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
EQUAL TO THE CAP.

 

(III)                               NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NO INDEMNIFYING PARTY SELLERS SHALL BE LIABLE TO ANY INDEMNIFIED PARTY
FOR INDIRECT DAMAGES FOR “LOST PROFITS” OR LOSS OF BUSINESS OPPORTUNITY OR
SPECIAL, PUNITIVE OR EXEMPLARY LOSSES, OTHER THAN TO THE EXTENT THAT ANY SUCH
DAMAGES OR LOSSES ARISE OUT OF A THIRD PARTY CLAIM.

 

(IV)                              THE INDEMNIFICATION PROVIDED FOR IN THIS
ARTICLE VIII SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR ANY BREACH OF THIS
AGREEMENT BY ANY PARTY HERETO, OTHER THAN FOR FRAUD.

 

8.6.2                        Treatment. Any indemnity payments by an
Indemnifying Party to an Indemnified Party under this Article VIII shall be
treated by the parties as an adjustment to the Purchase Price.

 

8.6.3                        Exceptions. Each of the limitations set forth above
in this Section 8.6 shall in no event (a) apply to any Losses incurred by a
Purchaser Indemnified Party which relate, directly or indirectly, to (i) any
fraudulent acts committed by the Company or any Seller; (ii) any breach of a
representation or warranty contained in Sections 3.1.1, 3.1.2, the last sentence
of Section 3.1.3, 3.1.5, 3.2, 3.3, 3.4, 3.12 or any other provision hereof
relating to Taxes, 3.24(iv) or 3.26, (iii) any indemnification obligation under
Sections 8.2.1(b), 8.2.1(c) or 8.2.2(b); and (iv) the obligations of the Sellers
and the Company set forth in Section 9.2 to pay their respective expenses; or
(b) apply to any Losses incurred by the Seller Indemnified Parties which relate,
directly or indirectly, to (i) any fraudulent acts committed by the Purchaser;
(ii) any breach of a representation or warranty contained in Section 4.1, 4.2,
4.5 or Section 4.6.1, (iii) any indemnification obligation under Section 8.3(c);
and (iv) the Purchaser’s obligations set forth in

 

42

--------------------------------------------------------------------------------


 

Section 9.2 to pay its expenses; provided, that no Management Seller’s liability
with respect to the provisions set forth in Section 8.6.3(a)(ii) (other than
Sections 3.1.1, 3.1.2, 3.1.3, 3.1.5) or Section 8.6.3(a)(iii) shall exceed the
portion of the Purchase Price received by such Management Seller; and, provided
further that Zyman shall be liable for the amount of any Loss incurred by a
Purchaser Indemnified Party which would be subject to indemnification but for
the limitation set forth in the immediately proceeding proviso.

 

8.6.4                        Control by MDC Partners. All decisions and
determinations to be made by the Purchaser and/or a Purchaser Indemnified Party
under this Article VIII shall be made by MDC Partners in the name of and on
behalf of the Purchaser and/or such other Purchaser Indemnified Party.

 

8.6.5                        Tax and Insurance Effects.  Any indemnity payment
due and payable by an Indemnifying Party under this Article VIII shall be
decreased to the extent of any net actual reduction in Taxes payable by the
Indemnified Party upon its payment of Losses, and taking into account the tax
consequences to the Indemnified Party of the receipt of any indemnity payment
due and payable by the Indemnifying Party under this Article VIII.  In addition,
any amounts otherwise required to be paid by an Indemnifying Party under this
Article VIII shall be net of any insurance proceeds received by the Indemnified
Party in respect of such Losses.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1                                   Termination.This Agreement may be
terminated at any time prior to the Closing:


 

(I)                                     IN WRITING BY THE MUTUAL WRITTEN CONSENT
OF PURCHASER AND ZYMAN;

 

(II)                                  BY PURCHASER, IF THERE HAS BEEN A MATERIAL
VIOLATION OR BREACH BY ANY SELLERS OR THE COMPANY OF ANY COVENANT,
REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT WHICH WOULD BE REASONABLY
LIKELY TO PREVENT THE SATISFACTION OF ANY CONDITION TO THE OBLIGATIONS OF
PURCHASER AT THE CLOSING AND SUCH VIOLATION OR BREACH HAS NOT BEEN WAIVED BY
PURCHASER OR, IN THE CASE OF A COVENANT BREACH, CURED BY THE SELLERS OR THE
COMPANY WITHIN FIFTEEN DAYS AFTER WRITTEN NOTICE THEREOF FROM PURCHASER;

 

(III)                               BY ZYMAN, IF THERE HAS BEEN A MATERIAL
VIOLATION OR BREACH BY PURCHASER OR MDC PARTNERS OF ANY COVENANT, REPRESENTATION
OR WARRANTY CONTAINED IN THIS AGREEMENT WHICH WOULD BE REASONABLY LIKELY TO
PREVENT THE SATISFACTION OF ANY CONDITION TO THE OBLIGATIONS OF THE SELLERS OR
THE COMPANY AT THE CLOSING AND SUCH VIOLATION OR BREACH HAS NOT BEEN WAIVED BY
ZYMAN OR, IN THE CASE OF A COVENANT BREACH, CURED BY PURCHASER WITHIN FIFTEEN
DAYS AFTER WRITTEN NOTICE THEREOF BY ZYMAN; OR

 

(IV)                              BY EITHER ZYMAN OR PURCHASER IF A GOVERNMENTAL
OR REGULATORY ENTITY SHALL HAVE ISSUED A JUDGMENT, DECREE OR ORDER OR TAKEN ANY
OTHER ACTION, IN EACH CASE WHICH HAS BECOME FINAL AND NON-APPEALABLE AND WHICH
RESTRAINS OR OTHERWISE PROHIBITS THE SALE OF THE PURCHASED UNITS TO PURCHASER.

 

43

--------------------------------------------------------------------------------


 

9.1.2                        Effect of Termination.  In the event of termination
of this Agreement by either Purchaser or Sellers as provided above, the
provisions of this Agreement shall immediately become void and of no further
force and effect (other than this Section 9.1 and Section 9.2 which shall
survive the termination of this Agreement), and there shall be no liability on
the part of any of the Purchaser, the Company, or the Sellers to one another,
except for knowing or willful breaches of this Agreement prior to the time of
such termination.

 

Section 9.2                                   Expenses.  Except as otherwise
provided in this Agreement, the Purchaser and MDC Partners, on the one hand, and
the Company, on the other hand, shall pay their own expenses relating to the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of their respective counsel, financial advisors and
accountants.  The expenses of the Sellers related to the transactions
contemplated by this Agreement shall be paid or accrued prior to Closing by the
Company including, without limitation, the fees and expenses of Jones Day,
counsel to Zyman, and Burr & Forman LLP, counsel to the Management Sellers.

 

Section 9.3                                   Governing Law.  The interpretation
and construction of this Agreement, and all matters relating hereto (including,
without limitation, the validity or enforcement of this Agreement), shall be
governed by the laws of the State of New York.

 

Section 9.4                                   “Person” Defined.  “Person” shall
mean and include an individual, a company, a joint venture, a corporation
(including any non-profit corporation), an estate, an association, a trust, a
general or limited partnership, a limited liability company, a limited liability
partnership, an unincorporated organization and a government or other department
or agency thereof.

 

Section 9.5                                   “Knowledge” Defined.  Where any
representation and warranty contained in this Agreement is expressly qualified
by reference to the knowledge of the Sellers, such term shall be limited to the
actual knowledge of the Sellers (or, in the case of Zyman, Sergio Zyman).  Where
any representation and warranty contained in this Agreement is expressly
specified by reference to the knowledge of the Company, such term shall be
limited to the actual knowledge of Sergio Zyman, Jeff Pruett, Craig Binkley,
Arthur Ash and Lee White.  Where any representation and warranty in this
Agreement is expressly specified by reference to the knowledge of the Purchaser,
such term shall be limited to the actual knowledge of the executive officers of
the Purchaser, as the case may be.  Unless otherwise stated, actual knowledge
shall be deemed to include knowledge that would have been discovered after
reasonable inquiry of other employees.

 

Section 9.6                                   “Affiliate” Defined.  As used in
this Agreement, an “Affiliate” or “affiliate” of any Person, shall mean any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with such Person.

 

Section 9.7                                   Captions.  The Article and
Section captions used herein are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Agreement.

 

44

--------------------------------------------------------------------------------


 

Section 9.8                                   Publicity.  Subject to the
provisions of the next sentence, no party to this Agreement shall, and the
Sellers shall use reasonable efforts to insure that no representative of the
Company shall issue any press release or other public document or make any
public statement relating to this Agreement or the matters contained herein
without obtaining the prior approval of MDC Partners and the Sellers. 
Notwithstanding the foregoing, the foregoing provision shall not apply to the
extent that MDC Partners is required to make any announcement relating to or
arising out of this Agreement by virtue of the securities laws of the United
States or Canada or the rules and regulations promulgated thereunder or other
rules of the NASDAQ Stock Market, Toronto Stock Exchange or the SEC or any
announcement by any party or the Company pursuant to applicable law or
regulations.

 

Section 9.9                                   Zyman Authority.

 

9.9.1                        Appointment.  Each of the Sellers, by the execution
of this Agreement, hereby irrevocably appoints Zyman as the agent, proxy and
attorney-in-fact for such Seller with respect to the matters set forth in
Sections 2.2.1(iii), Article VIII and Article IX to be performed by Zyman on
behalf of the Sellers and to take all action required to be taken pursuant to
such sections on behalf of the Sellers, which actions shall be binding on all of
the Sellers.  Each of the Sellers agrees that such agency and proxy are coupled
with an interest, are therefore irrevocable without the consent of Zyman and
shall survive the death, incapacity, bankruptcy, dissolution or liquidation of
such Seller.  All decisions and actions by Zyman (to the extent authorized by
this Agreement) shall be binding upon all such Sellers, and no such Seller shall
have the right to object, dissent, protest or otherwise contest the same.

 

9.9.2                        Exculpation.  Neither Zyman, Purchaser or any of
its affiliates nor any agent employed by them shall incur any liability to any
Seller by virtue of the failure or refusal of Zyman for any reason to consummate
the transactions contemplated hereby or relating to the performance of its other
duties hereunder, except Zyman shall remain liable for actions or omissions
constituting fraud, gross negligence or bad faith.

 

Section 9.10                            Notices.  Unless otherwise provided
herein, any notice, request, instruction or other document to be given hereunder
by any party to any other party shall be in writing and shall be deemed to have
been given (a) upon personal delivery, if delivered by hand or courier,
(b) three days after the date of deposit in the mails, postage prepaid, or
(c) the next Business Day if sent by facsimile transmission (if transmission is
electronically confirmed) or by a prepaid overnight courier service, and in each
case at the respective addresses or numbers set forth below or such other
address or number as such party may have fixed by notice:

 

If to the Purchaser, addressed to:

 

 

c/o MDC Partners

 

45 Hazelton Avenue

 

Toronto, Ontario

 

Canada M5R 2E3

 

Attention: Graham Rosenberg

 

Fax: (416) 960-9555

 

Attention: Mitch Gendel

 

Fax: (212) 463-3274

 

45

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Simpson Thacher & Bartlett LLP

 

425 Lexington Avenue

 

New York, New York 10017

 

Attention: Marni J. Lerner

 

Fax: (212) 455-2502

 

 

If to the Company or any Seller, to:

 

 

 

Zyman Group, LLC

 

950 East Paces Ferry Road, N.E.

 

Suite 3300

 

Atlanta, Georgia 30326

 

Attention:

Sergio Zyman

 

 

Jeff Pruett

 

Fax: (404) 682-5686

 

 

 

with a copy to:

 

 

 

Jones Day

 

1420 Peachtree Street, N.E.

 

Suite 800

 

Atlanta, Georgia 30309-3053

 

Attention: Milford B. Hatcher, Jr.

 

Fax: (404) 581-8330

 

If to any Seller other than Zyman, to such Seller at the address set forth under
such Seller’s name on the signature page hereto, with a copy to:

 

 

Burr & Forman, LLP

 

171 17th Street, N.W., Suite 1100

 

Atlanta, Georgia 30363

 

Attention: Tully Hazell

 

Fax: (404) 214-7391

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other parties in the manner herein
provided for giving notice.

 

Section 9.11                            Parties in Interest.  This Agreement may
not be transferred, assigned, pledged or hypothecated by any party hereto, other
than by operation of law.  Any such purported transfer, assignment, pledge, or
hypothecation (other than by operation of law) shall be void and ineffective. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

 

46

--------------------------------------------------------------------------------


 

Section 9.12                            Severability.  In the event any
provision of this Agreement is found to be void and unenforceable by a court of
competent jurisdiction, the remaining provisions of this Agreement shall
nevertheless be binding upon the parties with the same effect as though the void
or unenforceable part had been severed and deleted.

 

Section 9.13                            Counterparts.  This Agreement may be
executed in two or more counterparts or by facsimile transmission, all of which
taken together shall constitute one instrument.

 

Section 9.14                            Entire Agreement.  This Agreement,
including the other documents referred to herein and the Exhibits and Schedules
hereto that form a part hereof, contains the entire understanding of the parties
hereto with respect to the subject matter contained herein and therein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 9.15                            Amendments.  Subject to
Section 9.9.2(iv), this Agreement may not be amended, supplemented or modified
orally, but only by an agreement in writing signed by the Purchaser, the Company
and Zyman.

 

Section 9.16                            Third Party Beneficiaries.  Each party
hereto intends that this Agreement shall not benefit or create any right or
cause of action in or on behalf of any Person other than the parties hereto and
their respective successors and assigns as permitted under Section 9.11, except
the Purchaser Indemnified Parties as provided in Article VIII hereof and with
respect to the provisions of Section 8.6.4, MDC Partners.

 

Section 9.17                            Use of Terms.  Whenever the context so
requires or permits, all references to the masculine herein shall include the
feminine and neuter, all references to the neuter herein shall include the
masculine and feminine, all references to the plural shall include the singular
and all references to the singular shall include the plural.

 

Section 9.18                            “Liens” Defined.  With respect to any
asset, a “Lien” shall mean (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (other than an operating lease) (or
any financial lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

Section 9.19                            No Strict Construction.  The language
used in this Agreement will be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of law or contract
interpretation that provides that in the case of ambiguity or uncertainty a
provision should be construed against the draftsman will be applied against any
party hereto.

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Membership Unit
Purchase Agreement, on the day and year first above written.

 

 

ZG ACQUISITION INC.

 

 

 

 

 

 

 

By:

/s/

STEVEN BERNS

 

 

 

Name:

Steven Berns

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By:

/s/

GRAHAM ROSENBERG

 

 

 

Name:

Graham Rosenberg

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MDC PARTNERS INC.

 

 

 

 

 

 

 

 

 

By:

/s/

GRAHAM ROSENBERG

 

 

 

Name:

Graham Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/

MITCHELL GENDEL

 

 

 

Name:

Mitchell Gendel

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

ZYMAN GROUP LLC

 

 

 

 

 

 

 

 

 

By:

/s/

SERGIO ZYMAN

 

 

 

Name:

Sergio Zyman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

ZYMAN COMPANY, INC

 

 

 

 

 

 

 

 

 

By:

/s/

SERGIO ZYMAN

 

 

 

Name:

Sergio Zyman

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

SERGIO ZYMAN

 

 

 

 

 

 

 

 

 

By:

/s/

SERGIO ZYMAN

 

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT SELLER:

 

 

 

 

 

 

 

 

 

By:

/s/

MICHAEL J. SINCLAIR

 

 

Name:

Michael J. Sinclair

 

Address:

2392 Hurst Drive N.E.
Atlanta, Georgia 30305

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT SELLER:

 

 

 

 

 

 

 

 

 

By:

/s/

PATRICIA L. KLINGBIEL

 

 

Name:

Patricia L. Klingbiel

 

Address:

75 South Highwood Avenue
Glen Rock, New Jersey 07452

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT SELLER:

 

 

 

 

 

 

 

 

 

By:

/s/

ARTHUR ASH

 

 

Name:

Arthur Ash

 

Address:

10360 Oxford Mill Circle
Alpharetta, Georgia 30022

 

--------------------------------------------------------------------------------